Exhibit 10.33

INDUSTRIAL LEASE

1. BASIC PROVISIONS

1.1

Date:

September 24, 1999

 

 

 

1.2

Landlord:

HARDY COMMERCE CENTER, L.L.C., an

 

 

Arizona limited liability company

 

 

 

1.3

Landlord’s Address:

Hardy Commerce Center, L.L.C.

 

 

c/o Victoria Properties, Inc.

 

 

549 South 48th Street, Suite 108

 

 

Tempe, Arizona 85281

 

 

Attention:  Ken Matheson

 

 

 

 

 

with a copy to:

 

 

 

 

 

Mark Dioguardi, Esq.

 

 

Tiffany & Bosco, P.A.

 

 

1850 N. Central, Suite 500

 

 

Phoenix, Arizona 85004

 

 

 

1.4

Tenant:

Prism Arizona Operations, LLC, a Delaware limited

 

 

liability company

 

 

 

1.5

Tenant’s Address:

 

 

 

 

 

(a)           Prior to Commencement

11 Beach Street. 2nd Floor

 

                Date:

New York, New York 10013

 

 

 

 

(b)           Subsequent to

 

 

                Commencement Date:

Desert Vista Commerce Center

 

 

7810-7890 South Hardy Drive

 

 

Tempe, Arizona 85284

 

 

 

1.6

Property:

The approximate 98,464 square foot industrial/office facility located at
7810-7890 South Hardy Drive in Tempe, Maricopa County, Arizona, depicted on the
Site Plan attached hereto as Exhibit “A” and incorporated herein by this
reference, together with the buildings now or hereafter situated thereon, the
landscaping, parking facilities and all other improvements and appurtenances
thereto.

 

 

 

1.7

Building:

That certain industrial/office building known as Desert Vista Commerce Center
(Building B) located at 7850 South Hardy Drive, Suite to be established, Tempe,
Maricopa County, Arizona 85284, and situated on the Property.

 

 

 

1.8

Leased Premises:

Approximately 5,067 rentable square feet of space located on the 1st floor of
the Building and commonly known as Suite to be established, as outlined on the
Floor Plan attached hereto as Exhibit “B”.

 

 

 

1.9

Permitted Use:

Telecommunication transmissions, switch operation

 

 

and general office administration.

 

1


--------------------------------------------------------------------------------


 

1.10

Lease Term:

Ten (10) years

 

 

 

1.11

Scheduled Commencement Date
Expiration Date:

Scheduled Commencement Dale is six (6) full months after full execution of the
lease. Expiration Date to be One hundred twenty (120) full months after the
Commencement Date.

 

 

 

1.12

Annual Basic Rent:


YEAR


 


RENT DETAIL ANNUAL (PSF)*


 

 

 

1

 

$10.20 NNN

 

 

 

2-3

 

$10.80 NNN

 

 

 

4

 

$11.40 NNN

 

 

 

5-6

 

$11.76 NNN

 

 

 

7-8

 

$12.12 NNN

 

 

 

9-10

 

$12.72 NNN

 

 

 

 

 

 

* Excludes applicable rental tax

 

 

 

1.13

Security Deposit:

Subject to review of financials, security shall waived.

 

 

 

1.14

Building Hours:

24 hours - seven (7) days a week

 

 

 

1.15

Parking Spaces:

Up to eight (8) unreserved spaces and zero (0)

 

 

covered reserved spaces.

 

 

 

1.16

Parking Charge:

N/A

 

 

 

1.17

Guarantors:

Prism Communication Services, Inc., a

 

 

Corporation

 

 

 

1.18

Broker:

Insignia/ESG
Staubach

 

 

 

1.19

Exhibits:

A = Site Plan
B = Floor Plan
C = Memorandum of Commencement Date
D = Reserved Covered Parking License
E = Work Letter
F = Rules and Regulations
G = Guaranty of Lease

 

 

 

1.20

Riders:

 

 

2. LEASED PREMISES; ADJUSTMENTS

2.1     Leased Premises. Landlord hereby leases to Tenant, and Tenant hereby
leases and accepts from Landlord, the Leased Premises, upon the terms and
conditions set forth in this Lease and any modifications, supplements or addenda
hereto (the “Lease”), including the Basic Provisions of Article 1 which are
incorporated herein by this reference, together with the nonexclusive right to
use, in common with Landlord and others, the Building Common Areas (defined
below). For the purposes of this Lease, the term “Building Common Areas” means
common hallways, corridors, walkways and footpaths, foyers and lobbies, parking
lots, driveways, landscaped areas, and such other areas within or adjacent to
the Building which are subject to or are designed or intended solely for the
common enjoyment, use and/or benefits of the tenants of the Property.

2.2.     Adjustments. The Annual Basic Rent at the Commencement Date (as
hereinafter defined) is based on the Leased Premises containing the rentable
square footage set forth in Article

2


--------------------------------------------------------------------------------


1.8 above. If the actual rentable square footage of the Leased Premises is more
or less than the square footage set forth in Article 1.8 above (to be computed,
at Landlord’s or Tenant’s option, after completion of the Leased Premises, by an
architect designated by Landlord and licensed to practice in the State of
Arizona), the Annual Basic Rent shall be increased or decreased in accordance
with the rental rate set forth in Article 1.12 above. Tenant and Landlord agree
that for purposes of this lease the rentable square feet is as defined in
Article 1.8 or adjusted per Article 2.2. For the purpose of this Lease, Landlord
and Tenant agree that the RU ratio shall be 1.0455.

3. LEASE TERM, COMMENCEMENT DATE

3.1     Lease Term. The Lease Term shall begin on the Commencement Date and
shall be for the period set forth in Article 1.10 above, plus any period of less
than one (1) month between the Commencement Date and the first day of the next
succeeding calendar month, unless sooner terminated in accordance with the
further provisions of this Lease.

3.2     Commencement Date. The Commencement Date shall mean the earlier of (a)
the date of substantial completion of Tenant’s improvements; i.e., Tenant has
completed construction of the Tenant’s improvements in accordance with Tenant’s
final plans and specification and all permits for lawful occupancy issued or (b)
six (6) months after the landlord made the leased Premises available to Tenant
for construction. Landlord shall make the premises available to the Tenant for
Construction of the Tenant Improvements within five (5) days of full execution
of the lease (the “Scheduled Date”).

3.3     Memorandum of Commencement Date. Landlord and Tenant shall, within ten
(10) days after the Commencement Date, execute a declaration in the form of
Exhibit “C” attached hereto specifying the Commencement Date.

3.4     Delay in Commencement Date. In the event Landlord shall be unable, for
any reason, to deliver possession of the Leased Premises to Tenant on the
Scheduled Date, Landlord shall not be liable for any loss or damage occasioned
thereby, nor shall such inability affect the validity of this Lease or the
obligations of Tenant. In such event, Tenant shall not be obligated to pay
Annual Basic Rent or Additional Rent until the Commencement Date. In the event
Landlord shall not have delivered possession of the Leased Premises to Tenant as
of the Scheduled Date then the Commencement Date as defined in Article 3.2 will
be extended by an equal number of days that the Leased Premises were delayed in
being available to Tenant up to a maximum of Thirty (30) days, and if such
failure to deliver possession was (a) caused solely by the fault or neglect of
Landlord, and (b) not caused by any fault or neglect of Tenant or due to
additional time required to plan for and install other work for Tenant beyond
the amount of time which would have been required if only building standard
improvements had been installed, then, as its sole and exclusive remedy for
Landlord’s failure to deliver possession of the Leased Premises in a timely
manner, Tenant shall have the right to terminate this Lease by delivering
written notice of termination to Landlord at any time within thirty (30) days
after the expiration of such thirty (30) day period. Such termination shall be
effective thirty (30) days after receipt by Landlord of Tenant’s notice of
termination unless Landlord shall, prior to the expiration of such thirty (30)
day period, deliver possession of the Leased Premises to Tenant. In addition, if
the Commencement Date does not occur within twelve (12) months after the Date of
this Lease as set forth in Article 1.1, other than as a result of the breach or
default by Landlord. Landlord may elect, by delivering written notice to Tenant,
to terminate this Lease, which termination shall be effective upon delivery of
written notice of such termination by Landlord to Tenant. Upon a termination of
this Lease pursuant to the provisions of this Article 3.4, the parties shall
have no further obligations or liabilities, to the other and Landlord shall
promptly return any monies previously deposited or paid by Tenant.

4. SECURITY DEPOSIT

Tenant shall pay to Landlord, upon the execution of this Lease, the Security
Deposit set forth in Article 1.13 above as security for the performance by
Tenant of its obligations under this Lease, which amount shall be returned to
Tenant after the expiration or earlier termination of this Lease, provided that
Tenant shall have fully performed all of its obligations contained in this
Lease. The

3


--------------------------------------------------------------------------------


Security Deposit, at the election of Landlord, may be retained by Landlord as
and for its full damages or may be applied in reduction of any loss and/or
damage sustained by Landlord by reason of the occurrence of any breach,
nonperformance or default by Tenant under this Lease without the waiver of any
other right or remedy available to Landlord at law, in equity or under the terms
of this Lease. If any portion of the Security Deposit is so used or applied,
Tenant shall, within five (5) days alter written notice from Landlord, deposit
with Landlord immediately available funds in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a breach of this Lease. Tenant acknowledges and agrees that in the event Tenant
shall file a voluntary petition pursuant to the Bankruptcy Code or any successor
thereto, or if an involuntary petition is filed against Tenant pursuant to the
Bankruptcy Code or any successor thereto, then Landlord may apply the Security
Deposit towards those obligations of Tenant to Landlord which accrued prior to
the filing of such petition. Tenant acknowledges further that the Security
Deposit may be commingled with Landlord’s other funds and that Landlord shall be
entitled to retain any interest earnings thereon. In the event of termination of
Landlord’s interest in this Lease, Landlord shall transfer the Security Deposit
to Landlord’s successor in interest, whereupon Landlord shall be released from
liability by Tenant for the return of such deposit or the accounting therefore.

5. RENT; RENT TAX; ADDITIONAL RENT

5.1     Payment of Rent. Tenant shall pay to Landlord the Annual Basic Rent set
forth in Article 1.12 above, subject to adjustment as provided herein. The
Annual Basic Rent shall be paid in equal monthly installments, on or before the
first day of each and every calendar month during the Lease Term, in advance,
without notice or demand and without abatement, deduction or set-off. If the
Commencement Date is other than the first day of a calendar month, the payment
for the partial month following the Commencement Date shall be prorated and
shall be payable on the first day of the first full calendar month of the Lease
Term. The Annual Basic Rent for the first full month of the Lease Term shall be
paid upon the execution of this Lease. All payments requiring proration shall be
prorated on the basis of a thirty (30) day month. In addition, all payments to
be made under this Lease shall be paid in lawful money of the United States of
America to Landlord or its agent at the address set forth in Article 1.3 above,
or to such other person or at such other place as Landlord may from time to time
designate in writing.

5.2     Rent Tax. In addition to the Annual Basic Rent and Additional Rent,
Tenant shall pay to Landlord, together with the monthly installments of Annual
Basic Rent and payments of Additional Rent, an amount equal to any governmental
taxes, including, without limitation, any sales, rental, occupancy, excise, use
or transactional privilege taxes assessed or levied upon Landlord with respect
to any and all amounts paid by Tenant to Landlord hereunder, as well as all
taxes assessed or imposed upon Landlord’s gross receipts or gross income from
leasing the Leased Premises to Tenant, including, without limitation,
transaction privilege taxes, education excise taxes, any tax now or hereafter
imposed by the City of Tempe, the State of Arizona, any other governmental body,
and any taxes assessed or imposed in lieu of or in substitution of any of the
foregoing taxes. Such taxes shall not, however, include any franchise, gift,
estate, inheritance, conveyance, transfer or net income tax assessed against
Landlord.

5.3     Additional Rent. In addition to Annual Basic Rent, all other amounts to
be paid by Tenant to Landlord pursuant to this Lease (including amounts to be
paid by Tenant pursuant to Article 6 below [and parking charges to be paid by
Tenant pursuant to Exhibit “D”], if any, shall be deemed to be Additional Rent,
whether or not designated as such, and shall be due and payable within five (5)
days after receipt by Tenant of Landlord’s statement or together with the next
succeeding installment of Basic Rent, whichever shall first occur. Landlord
shall have the same remedies for the failure to pay Additional Rent as for the
nonpayment of Basic Rent.

6. OPERATING COSTS

6.1     Tenant’s Obligation for Costs. The Annual Basic Rent does not include
amounts attributable to Tenant’s share of Taxes (defined below) or the cost of
the use, management, repair, service, insurance, condition, operation and
maintenance of the Building and the Property. Tenant shall pay to Landlord, in
addition to the Annual Basic Rent, in accordance wilh the further provisions

4


--------------------------------------------------------------------------------


of this Article 6, an amount per rentable square foot of the Leased Premises
equal to the total Operating Costs (as hereinafter defined) multiplied by
Tenant’s Pro Rata Share set forth in Article 6.7.

6.2     Landlord’s Estimate. Landlord shall furnish Tenant an estimate of
Tenant’s Pro Rata Share of the Operating Costs for each calendar year commencing
with the Commencement Date. In addition, Landlord may, from time to time,
furnish Tenant a revised estimate of Operating Costs should Landlord anticipate
any increase in Operating Costs from that set forth in a prior estimate.
Commencing with the first month to which an estimate applies, Tenant shall pay,
in addition to the monthly installments of Annual Basic Rent, an amount equal to
one-twelfth (1/12th) of Landlord’s estimate of Tenant’s Pro Rata Share of the
Property’s annual Operating Costs. Within sixty (60) days after the expiration
of each calendar year or such longer period of time as may be necessary to
compile such statement, Landlord shall deliver to Tenant a statement of the
actual Operating Costs for such calendar year. If the actual Operating Costs for
such calendar year are more or less than the estimated Operating Costs, a proper
adjustment shall be made. Any excess amounts paid by Tenant shall be refunded to
Tenant with such statement or, at Landlord’s option, may be applied to any
amounts then payable by Tenant to Landlord or to the next maturing monthly
installment of Annual Basic Rent of Additional Rent. Any deficiency between the
estimated and actual Pro Rata Share of Operating Costs shall be paid by Tenant
to Landlord concurrently with the monthly installment of Annual Basic Rent next
due. Any amount owing for a fractional calendar year in the first or final year
of the Lease Term shall be prorated.

6.3     Operating Costs - Defined. Tenant shall pay to Landlord during the term
hereof, in additional to the annual basic rent Tenant’s Share (as specified in
Article 6.7) of all Operating Costs, as hereinafter defined, during each
calendar year of the term of this Lease, in accordance with the following
provisions:

(a)     For the purposes of this Lease, “Operating Costs” shall mean all costs
and expenses accrued, paid or incurred by Landlord, or on Landlord’s behalf, in
accordance with generally accepted accounting principles, in respect of the use,
management, repair, service, insurance, condition, operation and maintenance of
the Building and the Property, including but not limited to the following:

(i)          The operation, repair and maintenance, in neat, clean, good order
and condition, of the following:

(aa)     The Common Areas, including parking areas, loading and unloading areas,
trash areas, roadways, sidewalks, walkways, parkways, driveways, landscaped
areas, striping, bumpers, irrigation systems, Common Area lighting facilities,
fences and gates, elevators and roof,

(bb)     Exterior signs and any tenant directories.

(cc)     Fire detection and sprinkler systems.

(ii)         The cost of water, gas, electricity, telephone and any other
utilities required to service the Common Areas.

(iii)        Trash disposal, property management fees, security services and the
costs of any environmental inspections.

(iv)       Reserves set aside for maintenance and repair of Common Areas.

(v)        Taxes (as defined in Article 6.5) to be paid by Landlord for the
Building and the Common Areas under Article 6 hereof.

(vi)       The cost of the premiums for the insurance policies maintained by
Landlord under Article 9 hereof.

(vii)      Any deductible portion of an insured loss concerning the Building or
the Common Areas.

(viii)     Any other services to be provided by Landlord that are stated
elsewhere in this Lease to be a Common Area Operating Expense.

(b)     Any Operating Costs and Taxes that are specifically attributable to the
Building or to any other building in the Property or to the operation, repair
and maintenance thereof, shall be allocated entirely to the Building or to such
other building. However, any Operating Costs

5


--------------------------------------------------------------------------------


and Taxes that are not specifically attributable to the Building or to any other
buildings or to the operation, repair and maintenance thereof, shall be
equitably allocated by Landlord to all buildings in the Property.

(c)     The inclusion of the improvements, facilities and services set forth in
Article 6.3(a) shall not be deemed to impose an obligation upon Landlord to
either have said improvements or facilities or to provide those services unless
the Project already has the same, Landlord already provides the services, or
Landlord has agreed elsewhere in this Lease to provide the same or some of them.

6.4     Operating Costs - Exclusions. Excluded from Operating Costs shall be the
following: (a) depreciation, except to the extent expressly included pursuant to
Article 6.3 above; (b) interest on and amortization of debts, except to the
extent expressly included pursuant to Article 6.3 above; (c) leasehold
improvements, including redecorating made for tenants of the Building; (d)
brokerage commissions and advertising expenses for procuring tenants for the
Building or the Property; (e) refinancing costs; (f) the cost of any repair,
replacement or addition which would be required to be capitalized under general
accepted accounting principles, except to the extent expressly included pursuant
to Article 6.3 above; and (g) the cost of any item included in Operating Costs
under Article 6.3 above to the extent that such cost is reimbursed or paid
directly by an insurance company, condemnor, a tenant of the Building or any
other party.

6.5     Taxes - Defined. For the purposes of this Lease, “Taxes” shall mean and
include all real property taxes general and special assessments, assessments
under any covenants, conditions and restrictions encumbering the Property,
foreseen as well as unforeseen, which are levied or assessed upon or with
respect to the Property, any improvements, fixtures, equipment and other
property of Landlord, located on the Property and used in connection with the
operation of all or any portion of the Property, as well as any tax, surcharge
or assessment which shall be levied or assessed in addition to or in lieu of
such real or personal property taxes and assessments. Taxes shall also include
any expenses incurred by Landlord in contesting the amount or validity of any
real or personal property taxes and assessments. Taxes shall not, however,
include any franchise, gift, estate, inheritance, conveyance, transfer or income
tax assessed against Landlord. The Taxes shall also include any tax, fee, levy,
assessment or charge, or any increase therein, imposed by reason of events
occurring, or changes in Applicable Law taking effect, during the term of this
Lease, including but not limited to a change in the ownership of the Property or
in the improvements thereon, the execution of this Lease, or any modification,
amendment or transfer thereof, and whether or not contemplated by the Parties.
In calculating Taxes for any calendar year, the Taxes for any real estate tax
year shall be included in the calculation of Taxes for such calendar year based
upon the number of days which such calendar year and tax year have in common.

6.6     No Waiver. The failure by Landlord to furnish Tenant with a statement of
Operating Costs shall not constitute a waiver by Landlord of its right to
require Tenant to pay excess Operating Costs per rentable square foot.

6.7     Tenant’s Pro Rata Share Defined. Tenant’s Pro Rata Share shall mean the
ratio that the gross leasable floor area of the Leased Premises bears to the
total gross leasable floor area of all completed buildings on the Property.
Tenants Pro Rata share is defined as 5.15%.

6.8     Landlord shall supply a reconciliation statement of the operating
expenses for the prior year on or before April 1 of each year with Tenant having
the right to audit the statement and Landlord to pay the cost of the audit if
the audit is in error by more than five percent (5%).

7. CONDITION, REPAIRS AND ALTERATIONS

7.1     Alterations and Improvements. Tenant may place partitions and fixtures
and may make improvements and other alterations to the interior of the Leased
Premises at Tenant’s expense, provided, however, that prior to commencing any
such work, Tenant shall first obtain the written consent of Landlord to the
proposed work, including the plans, specifications, the proposed architect

6


--------------------------------------------------------------------------------


and/or contractor(s) for such alterations and/or improvements and the materials
used in connection with such alterations, including, without limitation, paint,
carpeting, wall or window coverings and the use of carpet glues and other
chemicals for installation of such materials, such consent not to be
unreasonably withheld. At least ten (10) days prior to the commencement of any
construction in the Leased Premises, Tenant shall deliver to Landlord copies of
the plans and specifications for the contemplated work and shall identify the
contractor(s) selected by Tenant to perform such work. Landlord may require that
the work be done by Landlord’s own employees, its construction contractors, or
under Landlord’s direction, but at the expense of Tenant, and Landlord may, as a
condition to consenting to such work, require that Tenant provide security
adequate in Landlord’s judgment so that the improvements or other alterations to
the Leased Premises will be completed in a good, workmanlike and lien free
manner. Landlord may also require that any work done to the interior of the
Leased Premises be subject to the supervision of Landlord or its designee, and
Tenant shall pay to Landlord, upon completion of such work, a supervision fee in
an amount equal to zero percent (0%) of the cost of such work. All such
improvements or alterations must conform to and be in substantial accordance in
quality and appearance with the quality and appearance of improvements in a
first-class, Class A, institutional grade office building. All such improvements
shall be the property of Landlord. In the event Landlord consents to the use by
Tenant of its own architect and/or contractor for the installation of any such
alterations or improvements, prior to the commencement of such work, Tenant
shall provide Landlord with evidence that Tenant’s contractor has procured
worker’s compensation, liability and property damage insurance (naming Landlord
as an additional insured) in a form and in an amount approved by Landlord, and
evidence that Tenant’s architect and/or contractor has procured the necessary
permits, certificates and approvals from the appropriate governmental
authorities. Tenant acknowledges and agrees that any review by Landlord of
Tenant’s plans and specifications and/or right of approval exercised by Landlord
with respect to Tenant’s architect and/or contractor is for Landlord’s benefit
only and Landlord shall not, by virtue of such review or right of approval, be
deemed to make any representation, warranty or acknowledgment to Tenant or to
any other person or entity as to the adequacy of Tenant’s plans and
specifications or as to the ability, capability or reputation of Tenant’s
architect and/or contractor.

7.2     Tenant’s Obligations. Tenant shall, at Tenant’s sole cost and expense,
maintain the Leased Premises in a clean, neat and sanitary condition and shall
keep the Leased Premises and every part thereof in good condition and repair
except where the same is required to be done by Landlord. Tenant shall be
responsible for maintaining, repairing, and replacing (as necessary) the HVAC
for the Premises. Tenant shall be responsible for maintaining the electrical,
plumbing, lighting, and other mechanical systems within the Premises. Tenant
shall be responsible for its own separately metered water, electricity, phone
and other utilities, and Tenant’s trash collection, janitorial service and
lighting. Tenant hereby waives all rights to make repairs at the expense of
Landlord as provided by any law, statute or ordinance now or hereafter in
effect. All of Tenant’s alterations and/or improvements are the property of the
Landlord, and Tenant shall, upon the expiration or earlier termination of the
Lease Term, surrender the Leased Premises, including Tenant’s alterations and/or
improvements, to Landlord, janitorial clean and in the same condition as when
received, ordinary wear and tear and damage by casualty excepted. Except as set
forth in Article 7.3 below, Landlord has no obligation to construct, remodel,
improve, repair, decorate or paint the Leased Premises or any improvement
thereon or part thereof. Tenant shall pay for the cost of all repairs to the
Leased Premises not required to be made by Landlord and shall be responsible for
any redecorating, remodeling, alteration and painting during the Lease Term as
Tenant deems necessary. Tenant shall pay for any repairs to the Leased Premises,
the Building and the Property made necessary by any negligence or carelessness
of Tenant, its employees or invitees.

7.3     Landlord’s Obligations. Landlord shall (a) make all necessary repairs to
the exterior walls, exterior doors, roofs, windows and corridors of the
Building, (b) maintain, repair and replace (as necessary) the HVAC for the
premises, and (c) keep the Building and the Building Common Areas in a clean,
neat and attractive condition, but Landlord shall not be liable or responsible
for breakdowns or interruptions in service when reasonable efforts are made to
restore such service. The cost of all such maintenance and repair shall be
Operating Costs for which Tenant will be liable for its Pro Rata Share.

7.4     Removal of Alterations. Upon the expiration or earlier termination of
this Lease,

7


--------------------------------------------------------------------------------


Tenant shall remove from the Leased Premises all movable trade fixtures and
other movable personal property, and shall promptly repair any damage to the
Leased Premises, the Building and/or the Property caused by such removal. All
such removal and repair shall be entirely at Tenant’s sole cost and expense. At
any time within fifteen (15) days prior to the scheduled expiration of the Lease
Term or immediately upon any termination of this Lease, Landlord may require
that Tenant remove from the Leased Premises any alterations, additions,
improvements (as to such items only to the extent specified at the time of
approval of such items), trade fixtures, equipment, shelving, cabinet units or
movable furniture (and other personal property) designated by Landlord to be
removed. In such event, Tenant shall, in accordance with the provisions of
Article 7.2 above, complete such removal (including the repair of any damage
caused thereby) entirely at its own expense and within fifteen (15) days after
notice from Landlord. All repairs required of Tenant pursuant to the provisions
of this Article 7.5 shall be performed in a manner satisfactory to Landlord, and
shall include, but not be limited to, repairing plumbing, electrical wiring and
holes in walls, restoring damaged floor and/or ceiling tiles, repairing any
other cosmetic damage, and cleaning the Leased Premises. Tenant may remove its
equipment at any time.

7.5     No Abatement. Except as provided herein, Landlord shall have no
liability to Tenant, nor shall Tenant’s covenants and obligations under this
Lease, including without limitation, Tenant’s obligation to pay Annual Basic
Rent and Additional Rent, be reduced or abated in any manner whatsoever by
reason of any inconvenience, annoyance, interruption or injury to business
arising from Landlord’s making any repairs or changes which Landlord is required
or permitted to make pursuant to the terms of this Lease or by any other
tenant’s Lease or are required by law to be made in and to any portion of the
Leased Premises, the Building or the Property. Landlord shall, nevertheless, use
reasonable efforts to minimize any interference with Tenant’s business in the
Leased Premises.

8. SERVICES

Landlord does not warrant that any services which Landlord may supply will be
free from interruption. Tenant acknowledges that any one or more of such
services may be suspended by reason of accident, repairs, inspections,
alterations or improvements necessary to be made, or by strikes or lockouts, or
by reason of operation of law, or by causes beyond the reasonable control of
Landlord. Landlord shall not be liable for and Tenant shall not be entitled to
any abatement or reduction of Annual Basic Rent or Additional Rent by reason of
any disruption of the services to be provided by Landlord pursuant to this
Lease.

9. LIABILITY AND PROPERTY INSURANCE

9.1     Liability Insurance. Tenant shall, during the Lease Term, keep in full
force and effect, a policy or policies of commercial general liability insurance
for personal injury (including wrongful death) and damage to property covering
(a) any occurrence in the Leased Premises, (b) any act or omission by Tenant, by
any subtenant of Tenant, or by any of their respective invitees, agents,
servants or employees anywhere in the Leased Premises and the Property, (c) the
business operated by Tenant and by any subtenant of Tenant in the Leased
Premises, and (d) the contractual liability of Tenant to Landlord pursuant to
the indemnification provisions of Article 16.1 below, which coverage shall not
be less than One Million and No/100 Dollars ($1,000,000.00) per occurrence and
One Million and No/100 Dollars ($1,000,000.00) combined single limit. If
Landlord shall so request, Tenant shall increase the amount of such liability
insurance to the amount then customary for premises and uses similar to the
Leased Premises and Tenant’s use thereof. The liability policy or policies shall
contain an endorsement naming Landlord, its partners, members or shareholders
(as applicable), Landlord’s lender and management agent and any persons, firms
or corporations designated by Landlord as additional insureds, and shall provide
that the insurance carrier shall have the duty to defend and/or settle any legal
proceeding filed against Landlord seeking damages based upon bodily injury or
property damage liability even if any of the allegations of such legal
proceedings are groundless, false or fraudulent.

9.2     Property Insurance. Tenant shall, during the Lease Term, keep in full
force and effect, a policy or policies of insurance with “Special Form
Coverage,” including coverage for

8


--------------------------------------------------------------------------------


vandalism or malicious mischief, insuring the Tenant Improvements as defined on
Exhibit “E” hereto and Tenant’s alterations and/or improvements made pursuant to
Article 7.2 above and Tenant’s stock in trade, furniture, personal property,
fixtures, equipment and other items in the Leased Premises, with coverage in an
amount equal to the full replacement cost thereof.

9.3     Worker’s Compensation Insurance. Tenant shall, during the Lease Term,
keep in full force and effect, a policy or policies of worker’s compensation
insurance with an insurance carrier and in amounts approved by the Industrial
Commission of the State of Arizona.

9.4     Business Interruption Insurance. Tenant shall, during the Lease Term,
keep in full force and effect, a policy or policies of business interruption
insurance in an amount equal to twelve (12) monthly installments of Annual Basic
Rent and Additional Rent payable to Landlord, together with the taxes thereon,
insuring Tenant against losses sustained by Tenant as a result of any cessation
or interruption of Tenant’s business in the Leased Premises for any reason.

9.5     Insurance Requirements. Each insurance policy and certificate thereof
obtained by Tenant pursuant to this Lease shall contain a clause that the
insurer will provide Landlord, its members, partners and any persons, firms or
corporations designated by Landlord with at least thirty (30) days prior written
notice of any material change, non-renewal or cancellation of the policy. Each
such insurance policy shall be with an insurance company authorized to do
business in the State of Arizona and rated not less than A VIII in the then most
current edition of “Best’s Key Rating Guide”. Certified copies of all insurance
policies evidencing the coverage under each such policy, as well as a certified
copy of the required additional insured endorsement(s) shall be delivered to
Landlord prior to commencement of the Lease Term. Each such policy shall provide
that any loss payable thereunder shall be payable notwithstanding (a) any act,
omission or neglect by Tenant or by any subtenant of Tenant, or (b) any
occupation or use of the Leased Premises or any portion thereof by Tenant or by
any subtenant of Tenant for purposes more hazardous than permitted by the terms
of such policy or policies, or (c) any foreclosure or other action or proceeding
taken by any mortgagee or trustee pursuant to any provision of any mortgage or
deed of trust covering the Leased Premises, the Building or the Property, or (d)
any change in title or ownership of the Property. All insurance policies
required pursuant to this Article 9 shall be written as primary policies, not
contributing with or in excess of any coverage which Landlord may carry. Tenant
shall procure and maintain all policies entirely at its own expense and shall,
at least twenty (20) days prior to the expiration of such policies, furnish
Landlord with certified copies of replacement policies or renewal certificates
for existing policies in conformance with Accord Form No. 27 (March 1993).
Tenant shall not do or permit to be done anything which shall invalidate the
insurance polices maintained by Landlord or the insurance policies required
pursuant to this Article 9 or the coverage thereunder. If Tenant or any
subtenant of Tenant does or permits to be done anything which shall increase the
cost of any insurance policies maintained by Landlord, then Tenant shall
reimburse Landlord for any additional premiums attributable to any act or
omission or operation of Tenant or any subtenant of Tenant causing such increase
in the cost of insurance. Any such amount shall be payable as Additional Rent
within five (5) days after receipt by Tenant of a bill from Landlord. All
policies of insurance (other than the policy of property insurance described in
Article 9.2) shall name both Landlord and Tenant (and/or such other party or
parties as Landlord may require) as insureds and shall be endorsed to indicate
that the coverage provided shall not be invalid due to any act or omission on
the part of Landlord. In addition, the policy of property insurance described in
Article 9.2 shall name Landlord (and Landlord’s Lender, if Landlord shall so
require) as a co-loss payee.

9.6     Co-Insurance. If on account of the failure of Tenant to comply with the
provisions of this Article 9, Landlord is deemed a co-insurer by its insurance
carrier, then any loss or damage which Landlord shall sustain by reason thereof
shall be borne by Tenant, and shall be paid by Tenant within five (5) days after
receipt of a bill therefor.

9.7     Adequacy of Insurance. Landlord makes no representation or warranty to
Tenant that the amount of insurance to be carried by Tenant under the terms of
this Lease is adequate to fully protect Tenant’s interests. If Tenant believes
that the amount of any such insurance is insufficient, Tenant is encouraged to
obtain, at its sole cost and expense, such additional insurance as Tenant may
deem desirable or adequate. Tenant acknowledges that Landlord shall not, by the
fact of approving, disapproving, waiving, accepting, or obtaining any insurance,
incur any liability for or with respect

9


--------------------------------------------------------------------------------


to the amount of insurance carried, the form or legal sufficiency of such
insurance, the solvency of any insurance companies or the payment or defense of
any lawsuit in connection with such insurance coverage, and Tenant hereby
expressly assumes full responsibility therefor and all liability, if any, with
respect thereto.

9.8     Landlord Insurance. Landlord shall maintain liability and casualty
insurance on the Building, reimbursable by Tenant as part of operating costs as
defined in Article 6.3, in commercially reasonable amounts.

10. RECONSTRUCTION

10.1    Insured Damage. In the event the Leased Premises are damaged during the
Lease Term by fire or other perils covered by Landlord’s insurance, Landlord
shall:

(a)     Within a period of one hundred twenty (120) days after the casualty, and
provided there is not then in existence of an Event of Default, commence repair,
reconstruction and restoration of the Leased Premises and prosecute the same
diligently to completion, in which event this Lease shall continue in full force
and effect.

(b)     In the event of a partial or total destruction of either the Leased
Premises, the Building, or the Property during the last two (2) years of the
Lease Term, Landlord shall have the option to terminate this Lease upon giving
written notice to Tenant within sixty (60) days after such destruction. For
purposes of this Article 10, “partial destruction” shall be deemed destruction
to an extent of at least thirty-three and one-third percent (33.33%) of the then
full replacement cost of the Leased Premises, the Building, or the Property as
of the date of destruction.

(c)     In the event that Superior Mortgages shall require that insurance
proceeds be applied against the principal balance due on the Superior Mortgage
(defined below), then Landlord may, at Landlord’s option and upon sixty (60)
days written notice to Tenant, elect to terminate this Lease.

10.2    Uninsured Damage. In the event the Leased Premises, the Building or the
Property shall be damaged as a result of any casualty not covered by Landlord’s
insurance, to any extent whatsoever, Landlord may, subject to Force Majeure,
within one hundred twenty (120) days following the date of the casualty,
commence repair, reconstruction or restoration of the Leased Premises, in which
event this Lease shall continue in full force and effect, or within ninety (90)
days following the casualty elect not to so repair, reconstruct or restore the
Leased Premises, the Building or the Property, as the case may be, in which
event this Lease shall cease and terminate. In either event, Landlord shall give
Tenant written notice of Landlord’s intention within such ninety (90) day
period.

10.3    Reconstruction. In the event of any reconstruction of the Leased
Premises, the Building or the Property pursuant to this Article 10, such
reconstruction shall be in conformity with all city, county, state and federal
ordinances, rules and regulations then in existence, as the same may be
interpreted and enforced. Notwithstanding that all reconstruction work shall be
performed by Landlord’s contractor unless Landlord shall otherwise agree in
writing, Landlord’s obligation to reconstruct the Leased Premises shall be only
to the comparable condition of the Leased Premises immediately prior to the
Commencement Date. Landlord’s obligation to repair and reconstruct the Leased
Premises shall be limited to the amount of net proceeds of insurance received by
Landlord, subject to reduction pursuant to Article 10.1(c) above. Any extra
expenses incurred by Landlord in the reconstruction of the Leased Premises, the
Building or any other portion of the Property as a result of the violation by
Tenant of the terms and conditions set forth in Article 34 below shall be borne
by Tenant. Tenant, at Tenant’s sole cost and expense, shall be responsible for
the repair and restoration of all items of the Tenant Improvements or Tenant’s
improvements and/or alterations installed pursuant to Article 7.2 and the
replacement of Tenant’s stock in trade, trade fixtures, furniture furnishings
and equipment. Tenant shall commence the installation of fixtures, equipment and
merchandise promptly upon delivery to Tenant of possession of the Leased
Premises and shall diligently prosecute such installation to completion.

10


--------------------------------------------------------------------------------


10.4    Termination. Upon any termination of this Lease under any of the
provisions of this Article 10, Landlord and Tenant each shall be released
without further obligations to the other coincident with the surrender of
possession of the Leased Premises to Landlord, except for items which have
previously accrued and remain unpaid. In the event of termination, all proceeds
from Tenant’s property insurance coverage and covering the Tenant Improvements
or Tenant’s improvements and/or alterations installed pursuant to Article 7.2,
but excluding proceeds for trade fixtures, merchandise, signs and other
removable personal property, shall be disbursed and paid to Landlord.

10.5    Abatement. In the event of repair, reconstruction and restoration of the
Leased Premises, the Minimum Annual Rental and Additional Rent shall be abated
proportionately with the degree to which Tenant’s use of the Leased Premises is
impaired commencing from the date of destruction and continuing during the
period of such repair, reconstruction or restoration. Tenant shall continue the
operation of Tenant’s business at the Leased Premises during any such period to
the extent reasonably practicable from the standpoint of prudent business
management. Tenant shall not be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Leased Premises, or
the building of which the Leased Premises are a part, Tenant’s personal property
or for any inconvenience or annoyance occasioned by such damage, repair,
reconstruction or restoration.

10.6    Waiver. Tenant hereby waives any statutory and common law rights of
termination which may arise by reason of any partial or total destruction of the
Leased Premises which Landlord is obligated to restore or may restore under any
of the provisions of this Lease, including the provisions of A.R.S. 33-343
except as otherwise provided herein.

10.7    Termination. If Landlord cannot complete repairs within one hundred
eighty (180) days after the casualty or Landlord elects to notify Tenant in
writing within sixty (60) days of said casualty of Landlord’s intent to not
complete said repairs then Tenant may terminate this lease by providing Landlord
thirty (30) days notice after receipt of Landlords notice to not proceed with
said repairs or after Landlord fails to complete said repairs within the stated
timeframe, whichever applies.

11. WAIVER OF SUBROGATION

Landlord and Tenant hereby waives their rights and the subrogation rights of
their insurer against the other and any other tenants of space in the Building
or the Property, as well as their respective members, officers, employees,
agents, authorized representatives and invitees, with respect to any claims
including, but not limited to, claims for injury to any persons, and/or damage
to the Leased Premises and/or any fixtures, equipment, personal property,
furniture, improvements and/or alterations in or to the Leased Premises, which
are caused by or result from (a) risks or damages required to be insured against
under this Lease, or (b) risks and damages which are insured against by
insurance policies maintained by Tenant or Landlord (as applicable) from time to
time. Each shall obtain for the other from its insurers under each policy
required by this Lease a waiver of all rights of subrogation which such insurers
of Each might otherwise have against the other party.

12. LANDLORD’S RIGHT TO PERFORM TENANT OBLIGATIONS

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Annual Basic Rent or Additional Rent. If Tenant shall
fail to pay any sum of money, other than Annual Basic Rent, required to be paid
by it hereunder, or shall fail to perform any other act on its part to be
performed hereunder, and such failure shall continue for five (5) days after
notice thereof by Landlord (or such shorter period of time as may be reasonable
following oral notice to Tenant’s personnel in the Leased Premises), Landlord
may (but shall not be obligated to do so) without waiving or releasing Tenant
from any of Tenant’s obligations, make any such payment or perform any such
other act on behalf of Tenant. All sums so paid by Landlord and all necessary
incidental costs, together with interest thereon at the greater of (a) fifteen
percent (15%) per annum or (b) the

11


--------------------------------------------------------------------------------


rate of interest per annum publicly announced, quoted or published, from time to
time, by Bank of America, at its Phoenix, Arizona office as its “reference rate”
plus four (4) percentage points, from the date of such payment by Landlord until
reimbursement in full by Tenant (the “Default Rate”), shall be payable to
Landlord as Additional Rent with the next monthly installment of Annual Basic
Rent; provided, however, in no event shall the Default Rate exceed the maximum
rate (if any) permitted by applicable law.

13. DEFAULT AND REMEDIES

13.1    Event of Default. The occurrence of any one or more of the following
events will constitute an “Event of Default” on the part of Tenant:

(a)     Failure to pay any installment of Annual Basic Rent, any Additional Rent
or any other sum required to be paid by Tenant under this Lease, and such
failure shall continue for five (5) days;

(b)     Failure to perform any of the other covenants or conditions which Tenant
is required to observe and perform (except failure in the payment of Annual
Basic Rent, Additional Rent or any other monetary obligation contained in this
Lease) and such failure shall continue for fifteen (15) days (or such shorter
period of time as may be specified by Landlord in the event of an emergency)
after written notice thereof by Landlord to Tenant, provided that if such
default is other than the payment of money and cannot be cured within such
fifteen (15) day period, then an Event of Default shall not have occurred if
Tenant, within such fifteen (15) day period, commences to cure such failure and
diligently in good faith prosecutes the same to completion and furnishes
evidence thereof to Landlord within thirty (30) days thereafter;

(c)     If any warranty, representation or statement made by Tenant to Landlord
in connection with this Lease is or was materially false or misleading when made
-or furnished;

(d)     Intentionally Omitted.

(e)     Intentionally Omitted.

(f)     Intentionally Omitted.

(g)     The levy of a writ of attachment or execution or other judicial seizure
of substantially all of Tenant’s assets or its interest in this Lease, such
attachment, execution or other seizure remaining undismissed or discharged for a
period of thirty (30) days after the levy thereof;

(h)     The filing of any petition by or against Tenant or any Guarantor to
declare Tenant or any Guarantor a bankrupt or to delay, reduce or modify
Tenant’s or any Guarantor’s debts or obligations, which petition is not
discharged within forty five (45) days after the date of filing;

(i)     The filing of any petition or other action taken to reorganize or modify
Tenant’s or any Guarantor’s capital structure, which petition is not discharged
within forty five (45) days after the date of filing;

(j)     If Tenant or any Guarantor shall be declared insolvent according to law;

(k)     A general assignment by Tenant or any Guarantor for the benefit of
creditors;

(l)     The appointment of a receiver or trustee for Tenant or any Guarantor or
all or any of their respective property, which appointment is not discharged
within forty five (45) days after the date of filing;

(m)     The filing by Tenant or any Guarantor of a voluntary petition pursuant
to the Bankruptcy Code or any successor thereto or the filing of an involuntary
petition against Tenant or any Guarantor pursuant to the Bankruptcy Code or any
successor legislation, which petition is not discharged within forty five (45)
days after the date of filing; or

12


--------------------------------------------------------------------------------


13.2    Remedies. Upon the occurrence of an Event of Default under this Lease by
Tenant, Landlord may, without prejudice to any other rights and remedies
available to a landlord at law, in equity or by statute, Landlord may exercise
one or more of the following remedies, all of which shall be construed and held
to be cumulative and non-exclusive: (a) Terminate this Lease and re-enter and
take possession of the Leased Premises, in which event, Landlord is authorized
to make such repairs, redecorating, refurbishments or improvements to the Leased
Premises as may be necessary in the reasonable opinion of Landlord acting in
good faith for the purposes of reletting the Leased Premises and the costs and
expenses incurred in respect of such repairs, redecorating and refurbishments
and the expenses of such reletting (including brokerage commissions) shall be
paid by Tenant to Landlord within five (5) days after receipt of Landlord’s
statement; or (b) Without terminating this Lease, re-enter and take possession
of the Leased Premises; or (c) Without such re-entry, recover possession of the
Leased Premises in the manner prescribed by any statute relating to summary
process, and any demand for Annual Basic Rent, re-entry for condition broken,
and any and all notices to quit, or other formalities of any nature to which
Tenant may be entitled, are hereby specifically waived to the extent permitted
by law; or (d) Without terminating this Lease, Landlord may relet the Leased
Premises as Landlord may see fit without thereby avoiding or terminating this
Lease, and for the purposes of such reletting, Landlord is authorized to make
such repairs, redecorating, refurbishments or improvements to the Leased
Premises as may be necessary in the reasonable opinion of Landlord acting in
good faith for the purpose of such reletting, and if a sufficient sum is not
realized from such reletting (after payment of all costs and expenses of such
repairs, redecorating and refurbishments and expenses of such reletting
(including brokerage commissions) and the collection of rent accruing therefrom)
each month to equal the Annual Basic Rent and Additional Rent payable hereunder,
then Tenant shall pay such deficiency each month within five (5) days after
receipt of Landlord’s statement; or (e) Landlord may declare immediately due and
payable all the remaining installments of Annual Basic Rent and Additional Rent,
and such amount; less the amount Tenant proves, if any, could reasonably expect
to be recovered by Landlord through the releasing of the Leased Premises for the
remainder of the Lease Term, shall be paid by Tenant within five (5) days after
receipt of Landlord’s statement. Landlord shall not by re-entry or any other
act, be deemed to have terminated this Lease, or the liability of Tenant for the
total Annual Basic Rent and Additional Rent reserved hereunder or for any
installment thereof then due or thereafter accruing, or for damages, unless
Landlord notifies Tenant in writing that Landlord has so elected to terminate
this Lease. After the occurrence of an Event of Default, the acceptance of
Annual Basic Rent or Additional Rent, or the failure to re-enter by Landlord
shall not be deemed to be a waiver of Landlord’s right to thereafter terminate
this Lease and exercise any other rights and remedies available to it, and
Landlord may re-enter and take possession of the Leased Premises as if no Annual
Basic Rent or Additional Rent had been accepted after the occurrence of an Event
of Default. Upon an Event of Default, Tenant shall also pay to Landlord all
costs and expenses incurred by Landlord, including court costs and attorneys’
fees, in retaking or otherwise obtaining possession of the Leased Premises,
removing and storing all equipment, fixtures and personal property on the Leased
Premises and otherwise enforcing any of Landlord’s rights, remedies or recourses
arising as a result of an Event of Default.

13.3    Additional Remedies. All of the remedies given to Landlord in this Lease
in the event Tenant commits an Event of Default are in addition to all other
rights or remedies available to a landlord at law, in equity or by statute,
including, without limitation, the right to seize and sell all goods, equipment
and personal property of Tenant located in the Leased Premises and apply the
proceeds thereof to all due and unpaid Annual Basic Rent, Additional Rent and
other amounts owing under the Lease. All rights, options and remedies available
to Landlord shall be construed and held to be cumulative, and no one of them
shall be exclusive of the other. Upon the occurrence of an Event of Default, all
rights, privileges and contingencies which may be exercised by Tenant under the
Lease, including, without limitation, options to renew, extend and expand, as
well as relocation rights, contraction rights and any other rights which may be
exercised by Tenant during the Lease Term, shall be void and of no further force
and effect.

13.4    Interest on Past Due Amounts. In addition to the late charge described
in Article 14 below, if any installment of Annual Basic Rent or Additional Rent
is not paid promptly when due,

13


--------------------------------------------------------------------------------


it shall bear interest at the Default Rate; provided, however, this provision
shall not relieve Tenant from any default in the making of any payment at the
time and in the manner required by this Lease; and provided, further, in no
event shall the Default Rate exceed the maximum rate (if any) permitted by
applicable law.

13.5    Landlord Default. In the event Landlord should neglect or fail to
perform or observe any of the covenants, provisions or conditions contained in
this Lease on its part to be performed or observed, and such failure continues
for thirty (30) days after written notice of default (or if more than thirty
(30) days shall be required because of the nature of the default, if Landlord
shall fail to commence the curing of such default within such thirty (30) day
period and proceed diligently thereafter) or for any commercially unreasonable
time if an emergency situation occurs, then Landlord shall be responsible to
Tenant for any actual damages sustained by Tenant as a result of Landlord’s
breach, but not special or consequential damages. Should Tenant give written
notice to Landlord to correct any default, Tenant shall give similar notice to
the holder of any mortgages or deeds of trust against the Building or the lessor
of any ground lease, and prior to any cancellation of this Lease, the holder of
such mortgage or deed of trust and/or the lessor under such ground lease shall
be given a reasonable period of time to correct or remedy such default. If and
when such holder of such mortgage or deed of trust and/or the lessor under any
such ground lease has made performance on behalf of Landlord, the default of
Landlord shall be deemed cured. Notwithstanding any other provisions in this
Lease, any claim which Tenant may have against Landlord for failure to perform
or observe any of the covenants, provisions or conditions contained in this
Lease shall be deemed waived unless such claim is asserted by written notice
thereof to Landlord within ten (10) days of commencement of the alleged default
or occurrence of the cause of action and unless suit be brought thereon within
six (6) months subsequent to the occurrence of such cause of action.

14. LATE PAYMENTS

Tenant hereby acknowledges that the late payment by Tenant to Landlord of any
monthly installment of Annual Basic Rent, any Additional Rent or any other sums
due hereunder will cause Landlord to incur costs not contemplated by this Lease,
the exact amount of which will be extremely difficult and impracticable to
ascertain. Such costs include but are not limited to processing, administrative
and accounting costs. Accordingly, if any monthly installment of Annual Basic
Rent, any Additional Rent or any other sum due from Tenant shall not be received
by Landlord within five (5) days after the date when due, Tenant shall pay to
Landlord a late charge equal to five percent (5%) of such overdue amount or Two
Hundred and No/100 Dollars ($200.00), whichever is greater. Tenant acknowledges
that such late charge represents a fair and reasonable estimate of the costs
Landlord will incur by reason of late payments by Tenant. Neither assessment nor
acceptance of a late charge by Landlord shall constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any of the other rights and remedies available to Landlord. Nothing
contained in this Article 14 shall be deemed to condone, authorize, sanction or
grant to Tenant an option for the late payment of Annual Basic Rent, Additional
Rent or any other sum due hereunder.

15. ABANDONMENT AND SURRENDER

15.1    Surrender. No act or thing done by Landlord or by any agent or employee
of Landlord during the Lease Term shall be deemed an acceptance of a surrender
of the Leased Premises unless such acceptance is expressed in writing and duly
executed by Landlord. Unless Landlord so agrees in writing, the delivery of the
key to the Leased Premises to any employee or agent of Landlord shall not
operate as a termination of this Lease or as a surrender of the Leased Premises.

15.2    Surrender. Tenant shall, upon the expiration or earlier termination of
this Lease, peaceably surrender the Leased Premises, including any Tenant
Improvements and Tenant’s improvements and/or alterations installed pursuant to
Article 7.1, in a janitorial clean condition and otherwise in as good condition
as when Tenant took possession, except for (i) reasonable wear and tear
subsequent to the last repair, replacement, restoration, alteration or renewal;
(ii) loss by fire or other casually, and (iii) loss by condemnation. If Tenant
shall abandon, vacate or surrender the

14


--------------------------------------------------------------------------------


Leased Premises, or be dispossessed by process of law or otherwise, any personal
property and fixtures belonging to Tenant and left in the Leased Premises shall
be deemed abandoned and, at Landlord’s option, title shall pass to Landlord
under this Lease as by a bill of sale. Landlord may, however, if it so elects,
remove all or any part of such personal property from the Leased Premises and
the costs incurred by Landlord in connection with such removal, including
storage costs and the cost of repairing any damage to the Leased Premises, the
Building and/or the Property caused by such removal shall be paid by Tenant
within five (5) days after receipt of Landlord’s statement. Upon the expiration
or earlier termination of this Lease, Tenant shall surrender to Landlord all
keys to the Leased Premises and shall inform Landlord of the combination of any
vaults, locks and safes left on the Leased Premises. The obligations of Tenant
under this Article 15.2 shall survive the expiration or earlier termination of
this Lease. Tenant shall indemnify Landlord against any loss or liability
resulting from delay by Tenant in so surrendering the Premises, including,
without limitation, any claims made by any succeeding Tenant founded on such
delay. Tenant shall give written notice to Landlord at least thirty (30) days
prior to vacating the Leased Premises for the express purpose of arranging a
meeting with Landlord for a joint inspection of the Leased Premises. In the
event of Tenant’s failure to give such notice or to participate in such joint
inspection, Landlord’s inspection at or after Tenant’s vacation of the Leased
Premises shall be conclusively deemed correct, unless erroneous, for purposes of
determining Tenant’s liability for repairs and restoration hereunder.

16. INDEMNIFICATION AND EXCULPATION

16.1    Indemnification. Tenant shall indemnify, protect, defend and hold
Landlord harmless from and against, and shall be responsible for, all claims,
damages, losses, costs, liens, encumbrances, liabilities and expenses, including
reasonable attorneys’, accountants’ and investigators’ fees and court costs
(collectively, the “Claims”), however caused, arising in whole or in part from
Tenant’s use of all or any part of the Leased Premises, the Building and/or the
Property or the conduct of Tenant’s business or from any activity, work or thing
done, permitted or suffered by Tenant or by any invitee, servant, agent,
employee or subtenant of Tenant in the Leased Premises, the Building and/or the
Property, and shall further indemnify, protect, defend and hold Landlord
harmless from and against, and shall be responsible for, all Claims arising in
whole or in part from any breach or default in the performance of any obligation
on Tenant’s part to be performed under the terms of this Lease or arising in
whole or in part from any act, neglect, fault or omission by Tenant or by any
invitee, servant, agent, employee or subtenant of Tenant anywhere in the Leased
Premises, the Building and/or the Property. In case any action or proceeding is
brought against Landlord to which this indemnification shall be applicable,
Tenant shall pay all Claims resulting therefrom and shall defend such action or
proceeding, if Landlord shall so request, at Tenant’s sole cost and expense, by
counsel reasonably satisfactory to Landlord. The obligations of Tenant under
this Article 16.1 shall survive the expiration or earlier termination of this
Lease.

16.2    Exculpation. Tenant, as a material part of the consideration to
Landlord, hereby assumes all risk of damage to property, injury and death to
persons and all claims of any other nature resulting from Tenant’s use of all or
any part of the Leased Premises, the Building and/or the Property, and Tenant
hereby waives all claims in respect thereof against Landlord. Neither Landlord
nor its agents or employees shall be liable for any damaged property of Tenant
entrusted to any employee or agent of Landlord or for loss of or damage to any
property of Tenant by theft or otherwise. Landlord shall not be liable for any
injury or damage to persons or property resulting from any cause, including, but
not limited to, fire, explosion, falling plaster, steam, gas, electricity,
sewage, odor, noise, water or rain which may leak from any part of the Building
or from the pipes, appliances or plumbing works therein, or from the roof of any
structure on the Property, or from any streets or subsurfaces on or adjacent to
the Building or the Property, or from any other place or resulting from dampness
or any other causes whatsoever, unless caused solely by the gross negligence or
willful misconduct of Landlord. Neither Landlord nor its employees or agents
shall be liable for any defects in the Leased Premises, the Building and/or the
Property, nor shall Landlord be liable for the negligence or misconduct,
including, but not limited to, criminal acts, by maintenance or other personnel
or contractors serving the Leased Premises, the Building and/or the Property,
other tenants or third parties, unless Landlord is grossly negligent or guilty
of willful misconduct. All property of Tenant kept or stored on the Property
shall be so kept or stored at the

15


--------------------------------------------------------------------------------


risk of Tenant only, and Tenant shall indemnify, defend and hold Landlord
harmless from and against, and shall be responsible for, any Claims arising out
of damage to the same, including subrogation claims by Tenant’s insurance
carriers, unless such damage shall be caused by the willful act or gross neglect
of Landlord and through no fault of Tenant. None of the events or conditions set
forth in this Article 16 shall be deemed a constructive or actual eviction or
result in a termination of this Lease, nor shall Tenant be entitled to any
abatement or reduction of Annual Basic Rent or Additional Rent by reason
thereof. Tenant shall give prompt notice to Landlord with respect to any
defects, fires or accidents which Tenant observes in the Leased Premises, the
Building and/or the Property.

17. ENTRY BY LANDLORD

Landlord reserves and shall at any and all reasonable times upon reasonable
notice, or reasonable attempt to notify in case of an emergency, have the right
to enter the Leased Premises, to inspect the same, to supply janitorial service
and other services to be provided by Landlord to Tenant hereunder, to submit the
Leased Premises to prospective purchasers or tenants, to post notices of
non-responsibility, and to alter, improve or repair the Leased Premises and any
portion of the Building of which the Leased Premises are a part, without
abatement of Annual Basic Rent or Additional Rent, and may for that purpose
erect scaffolding and other necessary structures where reasonably required by
the character of the work to be performed, always providing that access into the
Leased Premises shall not be blocked thereby, and further providing that the
business of Tenant shall not be interfered with unreasonably. Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business, any loss of occupancy or quiet enjoyment of the Leased
Premises or any loss occasioned thereby. For each of the aforesaid purposes,
Landlord shall at all times have and retain a key with which to unlock all the
doors in, upon or about the Leased Premises, excluding Tenant’s vaults and
safes, and Landlord shall have the right to use any and all means which Landlord
may deem proper to open such doors in an emergency in order to obtain entry to
the Leased Premises, and any entry to the Leased Premises obtained by Landlord
by any such means or otherwise shall not under any circumstances be construed or
deemed to be a forcible or unlawful entry into, or a detainer of, the Leased
Premises or an eviction of Tenant from all or any portion of the Leased
Premises. Nothing in this Article 17 shall be construed as obligating Landlord
to perform any repairs, alterations or maintenance except as otherwise expressly
required elsewhere in this Lease.

18. SUBSTITUTE PREMISES

19. ASSIGNMENT AND SUBLETTING

19.1     Consent of Landlord Required. Tenant shall not transfer or assign this
Lease or any right or interest hereunder, or sublet the Leased Premises or any
part thereof, without first obtaining Landlord’s prior written consent, which
consent Landlord may not withhold unreasonably. No transfer or assignment
(whether voluntary or involuntary, by operation of law or otherwise) or
subletting shall be valid or effective without such prior written consent.
Should Tenant attempt to make or allow to be made any such transfer, assignment
or subletting, except as aforesaid, or should any of Tenant’s rights under this
Lease be sold or otherwise transferred by or under court order or legal process
or otherwise, then, and in any of the foregoing events Landlord may, at its
option, treat such act as an Event of Default by Tenant. Should Landlord consent
to a transfer, assignment or subletting, such consent shall not constitute a
waiver of any of the restrictions or prohibitions of this Article 19, and such
restrictions or prohibitions shall apply to each successive transfer, assignment
or subletting hereunder, if any.

19.2     Intentionally Omitted.

19.3     Delivery of Information. If Tenant wishes at any time to assign this
Lease or sublet the Leased Premises or any portion thereof, it shall first
notify Landlord of its desire to do so and shall submit in writing to Landlord
(a) the name of the proposed subtenant or assignee, (b) the nature of the
proposed subtenant’s or assignee’s business to be carried on in the Leased
Premises; (c) the terms and the provisions of the proposed sublease or
assignment; and (d) such financial information

16


--------------------------------------------------------------------------------


 

as Landlord may reasonably request concerning the proposed subtenant or
assignee. Tenant’s failure to comply with the provisions of this Article 19.3
shall entitle Landlord to withhold its consent to the proposed assignment or
subletting.

19.4     Adjustment to Rental. In the event Tenant assigns its interest in this
Lease or Sublets the Leased Premises, Landlord and Tenant shall divide any rent
received by Tenant in excess of the Annual Basic Rent set forth in Article 1.12
above, as adjusted in accordance with the following ratio: Tenant - 70%,
Landlord - 30%. Notwithstanding the foregoing, in no event shall the Annual
Basic Rent due from Tenant after any such assignment or subletting be less than
the Annual Basic Rent specified in Article 1.12 above, as adjusted.

19.6     No Release from Liability. Landlord may collect Annual Basic Rent and
Additional Rent from the assignee, subtenant, occupant or other transferee, and
apply the amount so collected, first to the monthly installments of Annual Basic
Rent, then to any Additional Rent and other sums due and payable to Landlord,
and the balance, if any, to Landlord, but no such assignment, subletting,
occupancy, transfer or collection shall be deemed a waiver of Landlord’s, rights
under this Article 19, or the acceptance of the proposed assignee, subtenant,
occupant or transferee. Notwithstanding any assignment, sublease or other
transfer (with or without the consent of Landlord), Tenant shall remain
primarily liable under this Lease and shall not be released from performance of
any of the terms, covenants and conditions of this Lease.

19.7     Landlord’s Expenses. If Landlord consents to an assignment, sublease or
other transfer by Tenant of all or any portion of Tenant’s interest under this
Lease, Tenant shall pay or cause to be paid to Landlord, a transfer fee in an
amount not less than Five Hundred and No/100 Dollars ($500.00) to reimburse
Landlord for administrative expenses and for legal, accounting and other out of
pocket expenses actually incurred by Landlord.

19.8     Assumption Agreement. If Landlord consents to an assignment, sublease
or other transfer by Tenant of all or any portion of Tenant’s interest under
this Lease, Tenant shall execute and deliver to Landlord, and cause the
transferee to execute and deliver to Landlord, an instrument in the form and
substance acceptable to Landlord in which (a) the transferee adopts this Lease
and assumes and agrees to perform, jointly and severally with Tenant, all of the
obligations of Tenant hereunder, (b) Tenant acknowledges that it remains
primarily liable for the payment of Annual Basic Rent, Additional Rent and other
obligations under this Lease, (e) Tenant subordinates to Landlord’s statutory
lien, contract lien and security interest, any liens, security interests or
other rights which Tenant may claim with respect to any property of transferee
and (d) the transferee agrees to use and occupy the Leased Premises solely for
the purpose specified in Article 20 and otherwise in strict accordance with this
Lease.

20. USE OF LEASED PREMISES AND RUBBISH REMOVAL

20.1     Use. The Leased Premises are leased to Tenant solely for the Permitted
Use set forth in Article 1.9 above and for no other purpose whatsoever. Tenant
shall not use or occupy or permit the Leased Premises to be used or occupied,
nor shall Tenant do or permit anything to be done in or about the Leased
Premises nor bring or keep anything therein which will in any way increase the
existing rate of or affect any casualty or other insurance on the Building or
the Property, or any of their respective contents, or make void or voidable or
cause a cancellation of any insurance policy covering the Building or the
Property, or any part thereof or any of their respective contents. Tenant shall
not do or permit anything to be done in or about the Leased Premises, the
Building and/or the Property which will in any way obstruct or interfere with
the rights of other tenants or occupants of the Building or the Property or
injure or annoy them. Tenant shall not use or allow the Leased Premises to be
used for any improper, immoral, unlawful or objectionable purpose, nor shall
Tenant cause, maintain or permit any nuisance in, on or about the Leased
Premises, the Building and/or the Property. In addition, Tenant shall not commit
or suffer to be committed any waste in or upon the Leased Premises, the Building
and/or the Property. Tenant shall not use the Leased Premises, the Building
and/or the Property or permit anything to be done in or about the Leased
Premises, the Building and/or the Property which will in any way conflict with
any matters of record, or any law, statute, ordinance or governmental rule or
regulation now in force or which may hereafter be enacted

17


--------------------------------------------------------------------------------


 

or promulgated, and shall, at its sole cost and expense, promptly comply with
all matters of record and all laws, statutes, ordinances and governmental rules,
regulations and requirements now in force or which may hereafter be in force and
with the requirements of any Board of Fire Underwriters or other similar body
now or hereafter constituted, foreseen or unforeseen, ordinary as well as
extraordinary, relating to or affecting the condition, use or occupancy of the
Property, excluding structural changes not relating to or affected by Tenant’s
improvements or acts. The judgment of any court of competent jurisdiction or the
admission by Tenant in any action against Tenant, whether Landlord be a party
thereto or not, that Tenant has violated any matters of record, or any law,
statute, ordinance or governmental rule, regulation or requirement, shall be
conclusive of that fact between Landlord and Tenant. In addition, Tenant shall
not place a load upon any floor of the Leased Premises which exceeds the load
per square foot which the floor was designed to carry, nor shall Tenant install
business machines or other mechanical equipment in the Leased Premises which
cause noise or vibration that may be transmitted to the structure of the
Building.

20.2   Rubbish Removal. Tenant shall keep the Leased Premises clean, both inside
and outside, subject, however, to Landlord’s obligation as set forth in Article
7.3 above. Tenant shall not burn any materials or rubbish of any description
upon the Leased Premises. Tenant shall keep all accumulated rubbish in covered
containers. In the event Tenant fails to keep the Leased Premises in the proper
condition, Landlord may cause the same to be done for Tenant and Tenant shall
pay the expenses incurred by Landlord on demand, together with interest at the
Default Rate, as Additional Rent. Tenant shall, at its sole cost and expense,
comply with all present and future laws, orders and regulations of all state,
county, federal, municipal governments, departments, commissions and boards
regarding the collection, sorting, separation, and recycling of waste products,
garbage, refuse and trash. Tenant shall sort and separate such waste products,
garbage, refuse and trash into such categories as provided by law. Each
separately sorted category of waste products, garbage, refuse and trash shall be
placed in separate receptacles reasonably approved by Landlord. Such separate
receptacles may, at Landlord’s option, be removed from the Leased Premises in
accordance with a collection schedule prescribed by law. Landlord reserves the
right to refuse to collect or accept from Tenant any waste products, garbage,
refuse or trash that is not separated and sorted as required by law, and to
require Tenant to arrange for such collection at Tenant’s sole cost and expense
using a contractor satisfactory to Landlord. Tenant shall pay all costs,
expenses, fines, penalties or damages that may be imposed on Landlord or Tenant
by reason of Tenant’s failure to comply with the provisions of this Article
20.2, and, at Tenant’s sole cost and expense, Tenant shall indemnify, defend and
hold Landlord and Landlord’s agents and employees harmless (including legal fees
and expenses) from and against, and shall be responsible for, all actions,
claims, liabilities and suits arising from such noncompliance, utilizing counsel
reasonably satisfactory to Landlord.

21. SUBORDINATION AND ATTORNMENT

21.1   Subordination. This Lease and all rights of Tenant hereunder shall be, at
the option of Landlord, subordinate to (a) all matters of record, (b) all ground
leases, overriding leases and underlying leases (collectively referred to as the
“leases”) of the Building or the Property now or hereafter existing, (c) all
mortgages and deeds of trust (collectively referred to as the “mortgages”) which
may now or hereafter encumber or affect the Building or the Property, and (d)
all renewals, modifications, amendments, replacements and extensions of leases
and mortgages and to spreaders and consolidations of the mortgages, whether or
not leases or mortgages shall also cover other lands, buildings or leases. The
provisions of this Article 21.1 shall be self-operative and no further
instruments of subordination shall be required. In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any lease or the holder of any
mortgage or any of their respective assigns or successors in interest may
reasonably request to evidence such subordination. Any lease to which this Lease
is subject and subordinate is called a “Superior Lease” and the lessor under a
Superior Lease or its assigns or successors in interest is called a “Superior
Lessor”. Any mortgage to which this Lease is subject and subordinate is called a
“Superior Mortgage” and the holder of a Superior Mortgage is called a “Superior
Mortgagee”. If Landlord, a Superior Lessor or a Superior Mortgagee requires that
such instruments be executed by Tenant, Tenant’s failure to do so within ten
(10) days after request therefor shall be deemed an Event of Default under this
Lease. Tenant waives any right to terminate

18


--------------------------------------------------------------------------------


 

this Lease because of any foreclosure proceedings. Tenant hereby irrevocably
constitutes and appoints Landlord (and any successor Landlord) as Tenant’s
attorney-in-fact, with full power of substitution coupled with an interest, to
execute and deliver to any Superior Lessor or Superior Mortgagee any documents
required to be executed by Tenant for and on behalf of Tenant if Tenant shall
have failed to do so within ten (10) days after request therefore.

21.2   Attornment. If any Superior Lessor or Superior Mortgagee (or any
purchaser at a foreclosure sale) succeeds to the rights of Landlord under this
Lease, whether through possession or foreclosure action, or the delivery of a
new lease or deed (a “Successor Landlord”), Tenant shall attorn to and recognize
such Successor Landlord as Tenant’s landlord under this Lease and shall promptly
execute and deliver any instrument that such Successor Landlord may reasonably
request to evidence such attornment.

22. ESTOPPEL CERTIFICATE

Tenant shall, whenever requested by Landlord, within ten (10) days after written
request by Landlord, execute, acknowledge and deliver to Landlord a statement in
writing certifying: (a) that this Lease is unmodified and in full force and
effect, (or, if modified, stating the nature of such modification and certifying
that this Lease, as so modified, is in full force and effect); (b) the dates to
which Annual Basic Rent, Additional Rent and other charges are paid in advance,
if any; (c) that there are not, to Tenant’s knowledge, any uncured defaults on
the part of Landlord hereunder or specifying such defaults if any are claimed;
(d) that Tenant has paid Landlord the Security Deposit, (e) the Commencement
Date and the scheduled expiration date of the Lease Term, (f) the rights (if
any) of Tenant to extend or renew this Lease or to expand the Leased Premises
and (g) the amount of Annual Basic Rent, Additional Rent and other charges
currently payable under this Lease. In addition, such statement shall provide
such other information and facts Landlord may reasonably require. Any such
statement may be relied upon by any prospective or existing purchaser, ground
lessee or mortgagee of all or any portion of the Property, as well as by any
other assignee of Landlord’s interest in this Lease. Tenant’s failure to deliver
such statement within such time shall be conclusive upon Tenant (i) that this
Lease is in full force and effect, without modification except as may be
represented by Landlord; (ii) that there are no uncured defaults in Landlord’s
performance hereunder; (iii) that Tenant has paid to Landlord the Security
Deposit; (iv) that not more than one month’s installment of Annual Basic Rent or
Additional Rent has been paid in advance; (v) that the Commencement Date and the
scheduled expiration date of the Lease Term are as stated therein, (vi) that
Tenant has no rights to extend or renew this Lease or to expand the Leased
Premises, (vii) that the Annual Basic Rent, Additional Rent and other charges
are as set forth therein and (viii) that the other information and facts set
forth therein are true and correct.

23. SIGNS

Landlord shall retain absolute control over the exterior appearance of the
Building and the exterior appearance of the Leased Premises as viewed from the
public halls. Tenant shall not install, or permit to be installed, any drapes,
shutters, signs, lettering, advertising, or any items that will in any way, in
the sole opinion of Landlord, adversely alter the exterior appearance of the
Building or the exterior appearance of the Leased Premises as viewed from the
public halls or the exterior of the Building. In no event may Tenant utilize
trucks, automobiles or other vehicles on the Property for signage purposes.
Notwithstanding the foregoing, Landlord shall install, at Tenant’s sole cost and
expense, letters or numerals at or near the entryway to the Leased Premises
provided Tenant obtains Landlord’s prior written consent as to size, color,
design and location. All such letters or numerals shall be in accordance with
the criteria established by Landlord for the Building. In addition, Landlord
shall, at its cost, install Tenant’s name and suite number on the Building
directory, if any; provided, however, any additions, deletions or other
modifications to the Building directory shall be at Tenant’s sole cost and
expense.

24. PARKING

24.1   Parking Facility. Landlord shall provide, operate and maintain parking
accommodations (the “Parking Accommodations”), together with necessary access,
having a

19


--------------------------------------------------------------------------------


 

capacity adequate in Landlord’s opinion to accommodate the requirements of the
Building and the Property. No storage of vehicles or parking for more than
twenty-four (24) hours shall be allowed without Landlord’s prior written
consent. Tenant acknowledges and agrees that Landlord shall not be liable for
damage, loss or theft of property or injury to persons in, upon or about the
Parking Accommodations from any cause whatsoever unless caused by the gross
negligence or willful misconduct of Landlord or its agents or employees Landlord
shall have the right to establish, and from time to time change, alter and
amend, and to enforce against all users of the Parking Accommodations, such
reasonable requirements and restrictions as Landlord deems necessary and
advisable for the proper operation and maintenance of the Parking
Accommodations, including, without limitation, designation of particular areas
for reserved, visitor and/or employee parking, as a part of the Rules and
Regulations of the Building referenced in Article 31 hereof. Parking shall be
free of charge, except for reserved, covered parking. Tenant shall have the
right to non-exclusive use of a minimum of 1.5 spaces per 1,000 square feet of
rentable space, or the minimum required by governmental requirements, whichever
is greater.

24.2   Parking Passes. Tenant is hereby allocated the number of unreserved
parking passes designated in Article 1.15 hereof, entitling holders to park in
unreserved parking spaces, located in the Parking Accommodations as designated
by Landlord from time to time for use by Tenant, its employees and licensees,
and for which Tenant shall pay the monthly charges set forth in Article 1.16
hereof.

25. LIENS

Tenant shall keep the Leased Premises free and clear of all mechanic’s and
materialmen’s liens. If, because of any act or omission (or alleged act or
omission) of Tenant, any mechanics’, materialmen’s or other lien, charge or
order for the payment of money shall be filed or recorded against the Leased
Premises, the Property or the Building, or against any other property of
Landlord (whether or not such lien, charge or order is valid or enforceable as
such), Tenant shall, at its own expense, cause the same to be canceled or
discharged of record within thirty (30) days after Tenant shall have received
written notice of the filing thereof, or Tenant may, within such thirty (30) day
period, furnish to Landlord, a bond pursuant to A.R.S. 33-1004 (or any successor
statute) and satisfactory to Landlord and all Superior Lessors and Superior
Mortgagees against the lien, charge or order, in which case Tenant shall have
the right to contest, in good faith, the validity or amount thereof.

26. HOLDING OVER

It is agreed that the date of termination of this Lease and the right of
Landlord to recover immediate possession of the Leased Premises thereupon is an
important and material matter affecting the parties hereto and the rights of
third parties, all of which have been specifically considered by Landlord and
Tenant and that Tenant shall have no right to continue to occupy the premises
without the express written consent of the Landlord. In the event of any
continued occupancy or holding over of the Leased Premises with the express
written consent of Landlord beyond the expiration or earlier termination of this
Lease or of Tenants right to occupy the Leased Premises, whether in whole or in
part, shall be deemed a monthly tenancy and Tenant shall pay one and one-half
(1.5) times the Annual Basic Rent then in effect for the first thirty (30) days
and two hundred percent (200%) thereafter plus any Additional Rent or other
charges or payments contemplated in this Lease, and any other costs, expenses,
damages, liabilities and attorneys’ fees incurred by Landlord on account of
Tenant’s holding over. The preceding provision of this paragraph shall not be
construed as Landlord’s consent for Tenant to holdover and no holdover shall
operate to extend the terms of the Lease.

27. ATTORNEYS’ FEES

Tenant shall pay to Landlord all amounts for costs (including reasonable
attorneys’ fees) incurred by Landlord in connection with any breach or default
by Tenant under this Lease or incurred in order to enforce the terms or
provisions of this Lease. Such amounts shall be payable within five (5) days
after receipt by Tenant of Landlord’s statement. In addition, if any action
shall be instituted by either of the parties hereto for the enforcement of any
of their respective rights or

20


--------------------------------------------------------------------------------


 

remedies in or under this Lease, the prevailing party shall be entitled to
recover from the losing party all costs incurred by the prevailing party in such
action and any appeal therefrom, including reasonable attorneys’ fees to be
fixed by the court. Further, should Landlord be made a party to any litigation
between Tenant and any third party, then Tenant shall pay all costs and
attorneys’ fees incurred by or imposed upon Landlord in connection with such
litigation.

28. RESERVED RIGHTS OF LANDLORD

Landlord reserves the following rights, exercisable without liability to Tenant
for damage or injury to property, persons or business and without effecting an
eviction, constructive or actual, or disturbance of Tenant’s use or possession
or giving rise to any claim:

(a)       To name the Building and the Property and to change the name or street
address of the Building or the Property;

(b)       To install and maintain all signs on the exterior and interior of the
Building and the Properly;

(c)       To designate all sources furnishing sign painting and lettering;

(d)       During the last ninety (90) days of the Lease Term, if Tenant has
vacated the Leased Premises, to decorate, remodel, repair, alter or otherwise
prepare the Leased Premises for re-occupancy, without affecting Tenant’s
obligation to pay Annual Basic Rent;

(e)       To have pass keys to the Leased Premises and all doors therein,
excluding Tenant’s vaults and safes;

(f)        On reasonable prior notice to Tenant, to exhibit at reasonable times
the Leased Premises to any prospective purchaser, mortgagee, or assignee of any
mortgage on the Building or the Property and to others having interest therein
at any time during the Lease Term, and to prospective Tenants during the last
six (6) months of the Lease Term;

(g)       To take any and all measures, including entering the Leased Premises
for the purposes of making inspections, repairs, alterations, additions and
improvements to the Leased Premises or to the Building (including, for the
purposes of checking, calibrating, adjusting and balancing controls and other
parts of the Building systems) as may be necessary or desirable for the
operation, improvement, safety, protection or preservation of the Leased
Premises or the Building, or in order to comply with all laws, orders and
requirements of governmental or other authorities, or as may otherwise be
permitted or required by this Lease; provided, however, that Landlord shall
endeavor (except in an emergency) to minimize interference with Tenant’s
business in the Leased Premises;

(h)       To relocate various facilities within the Building and on the Property
if Landlord shall determine such relocation to be in the best interest of the
development of the Building and the Property, provided, that such relocation
shall not materially restrict access to the Leased Premises;

(i)        To change the nature, extent, arrangement, use and location of the
Building Common Areas, provided that such change does not materially restrict
Tenant’s use of the Leased Premises, the Building and the Property;

(j)        To make alterations or additions to and to build additional stories
on the Building and to build additional buildings or improvements on the
Property; and

(k)       To install vending machines of all kinds in the Leased Premises and
the Building, and to receive all of the revenue derived therefrom, provided,
however, that no vending machines shail be installed by Landlord in the Leased
Premises unless Tenant so requests.

Landlord further reserves the exclusive right to the roof of the Building. No
casement for light, air,

21


--------------------------------------------------------------------------------


 

or view is included in the leasing of the Leased Premises to Tenant.
Accordingly, any diminution or shutting off of light, air or view by any
structure which may be erected on the Property or other properties in the
vicinity of the Building shall in no way affect this Lease or impose any
liability upon Landlord.

29. EMINENT DOMAIN

29.1   Taking. If the whole of the Building is lawfully and permanently taken by
condemnation or any other manner for any public or quasi-public purpose, or by
deed in lieu thereof, this Lease shall terminate as of the date of vesting of
title in such condemning authority and the Annual Basic Rent and Additional Rent
shall be pro rated to such date. If any part of the Building or Property is so
taken, or if the whole of the Building is taken, but not permanently, then this
Lease shall be unaffected thereby, except that (a) Landlord may terminate this
Lease by notice to Tenant within ninety (90) days after the date of vesting of
title in the condemning authority, and (b) if twenty percent (20%) or more of
the Leased Premises shall be permanently taken and the remaining portion of the
Leased Premises shall not be reasonably sufficient for Tenant to continue
operation of its business, Tenant may terminate this Lease by notice to Landlord
within ninety (90) days after the date of vesting of title in such condemning
authority. This Lease shall terminate on the date of taking. The Annual Basic
Rent and Additional Rent shall be pro rated to the earlier of the termination of
this Lease or such date as Tenant is required to vacate the Leased Premises by
reason of the taking. If this Lease is not terminated as a result of a partial
taking of the Leased Premises, the Annual Basic Rent and Additional Rent shall
be equitably adjusted according to the rentable area of the Leased Premises and
Building remaining.

29.2   Award. In the event of a taking of all or any part of the Building or the
Property, all of the proceeds or the award, judgment, settlement or damages
payable by the condemning authority shall be and remain the sole and exclusive
property of Landlord, and Tenant hereby assigns all of its right, title and
interest in and to any such award, judgment, settlement or damages to Landlord.
Tenant shall, however, have the right, to the extent that the same shall not
reduce or prejudice amounts available to Landlord, to claim from the condemning
authority, but not from Landlord, such compensation as may be recoverable by
Tenant in its own right for relocation benefits, moving expenses, and damage to
Tenant’s personal property and trade fixtures.

30. NOTICES

Any notice or communication given under the terms of this Lease shall be in
writing and shall be delivered in person, sent by any public or private express
delivery service or deposited with the United States Postal Service or a
successor agency, certified or registered mail, return receipt requested,
postage pre-paid, addressed as set forth in the Basic Provisions, or at such
other address as a party may from time to time designate by notice hereunder.
Notice shall be effective upon delivery. The inability to deliver a notice
because of a changed address of which no notice was given or a rejection or
other refusal to accept any notice shall be deemed to be the receipt of the
notice as of the date of such inability to deliver or rejection or refusal to
accept. Any notice to be given by Landlord may be given by the legal counsel
and/or the authorized agent of Landlord.

31. RULES AND REGULATIONS

Tenant shall abide by all rules and regulations (the “Rules and Regulations”) of
the Building and the Property imposed by Landlord, as attached hereto as Exhibit
“F” or as may hereafter be issued by Landlord. Such Rules and Regulations are
imposed to enhance the cleanliness, appearance, maintenance, order and use of
the Leased Premises, the Building and the Property, and the proper enjoyment of
the Building and the Property by all tenants and their clients, customers and
employees. The Rules and Regulations may be changed from time to time upon ten
(10) days notice to Tenant. Breach of the Rules and Regulations, by Tenant shall
constitute an Event of Default if such breach is not fully cured within ten (10)
days after written notice to Tenant by Landlord. Landlord shall not be
responsible to Tenant for nonperformance by any other tenant, occupant or
invitee of the Building or the Property of any Rules or Regulations.

22


--------------------------------------------------------------------------------


 

32. ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than the monthly
installment of Annual Base Rent and Additional Rent (jointly called “Rent” in
this Article 32), shall be deemed to be other than on account of the earliest
stipulated Rent due and not yet paid, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as Rent be deemed an
accord and satisfaction. Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such Rent or to pursue
any other remedy in this Lease.

33. BANKRUPTCY OF TENANT

33.1   Chapter 7. If a petition is filed by, or an order for relief is entered
against Tenant under Chapter 7 of the Bankruptcy Code and the trustee of Tenant
elects to assume this Lease for the purpose of assigning it, the election or
assignment, or both, may be made only if all of the terms and conditions of
Articles 33.2 and 33.4 below are satisfied. If the trustee fails to elect to
assume this Lease for the purpose of assigning it within sixty (60) days after
appointment, this Lease will be deemed to have been rejected. To be effective,
an election to assume this Lease must be in writing and addressed to Landlord
and, in Landlord’s business judgment, all of the conditions hereinafter stated,
which Landlord and Tenant acknowledge to be commercially reasonable, must have
been satisfied. Landlord shall then immediately be entitled to possession of the
Premises without further obligation to Tenant or the trustee, and this Lease
will be terminated. Landlord’s right to be compensated for damages in the
bankruptcy proceeding, however, shall survive.

33.2   Chapters 11 and 13. If Tenant files a petition for reorganization under
Chapters 11 or 13 of the Bankruptcy Code or a proceeding that is filed by or
against Tenant under any other chapter of the Bankruptcy Code is converted to a
Chapter 11 or 13 proceeding and Tenant’s trustee or Tenant as a
debtor-in-possession fails to assume this Lease within sixty (60) days from the
date of the filing of the petition or the conversion, the trustee or the
debtor-in-possession will be deemed to have rejected this Lease. To be
effective, an election to assume this Lease must be in writing and addressed to
Landlord and, in Landlord’s business judgment, all of the following conditions,
which Landlord and Tenant acknowledge to be commercially reasonable, must have
been satisfied:

(a)       The trustee or the debtor-in-possession has cured or has provided to
Landlord adequate assurance, as defined in this Article 33.2, that;

(1)       The trustee will cure all monetary defaults under this Lease within
ten (10) days from the date of the assumption; and

(2)       The trustee will cure all non-monetary defaults under this Lease
within thirty (30) days from the date of the assumption.

(b)       The trustee or the debtor-in-possession has compensated Landlord, or
has provided to Landlord adequate assurance, as defined in this Article 33.2,
that within ten (10) days from the date of the assumption Landlord will be
compensated for any pecuniary loss it incurred arising from the default of
Tenant, the trustee, or the debtor-in-possession as recited in Landlord’s
written statement of pecuniary loss sent to the trustee or the
debtor-in-possession. For purposes of this Lease, pecuniary loss shall include
all attorneys’ fees and court costs incurred by Landlord in connection with any
bankruptcy proceeding filed by or against Tenant.

(c)       The trustee or the debtor-in-possession has provided Landlord with
adequate assurance of the future performance of each of Tenant’s obligations
under the Lease; provided, however, that:

(1)       The trustee or debtor-in-possession will also deposit with Landlord as
security for the timely payment of Annual Basic Rent and Additional Rent, an
amount equal to three months Annual Basic Rent and Additional Rent accruing
under this Lease.

23


--------------------------------------------------------------------------------


 

(2)       If not otherwise required by the terms of this Lease, the trustee or
the debtor-in-possession will also pay in advance, on each day that the Annual
Basic Rent is payable, one twelfth of Tenant’s estimated annual obligations
under the Lease for the Additional Rent.

(3)       From and after the date of the assumption of this Lease, the trustee
or the debtor-in-possession will pay the Annual Basic Rent and Additional Rent
as provided in Article 1.12 above.

(4)       The obligations imposed upon the trustee or the debtor-in-possession
will continue for Tenant after the completion of bankruptcy proceedings.

(d)       Landlord has determined that the assumption of the Lease will not:

(1)       Breach any provisions in any other lease, mortgage, financing
agreement, or other agreement by which Landlord is bound relating to the
Property; or

(2)       Disrupt, in Landlord’s judgment, the tenant mix of the Building or any
other attempt by Landlord to provide a specific variety of Tenants in the
Building that, in Landlord’s judgment, would be most beneficial to all of the
tenants of the Building and would enhance the image, reputation, and
profitability of the Building.

(e)       For purposes of this Article 33.2 “adequate assurance” means that:

(1)       Landlord will determine that the trustee or the debtor-in-possession
has, and will continue to have, sufficient unencumbered assets after the payment
of all secured obligations and administrative expenses to assure Landlord that
the trustee or the debtor-in-possession will have sufficient, funds to fulfill
Tenant’s obligations under this Lease and to keep the Leased Premises properly
staffed with sufficient employees to conduct a fully operational, actively
promoted business on the Leased Premises; and

(2)       An order will have been entered segregating sufficient cash payable to
Landlord and/or a valid and perfected first lien and security interest will have
been granted in property of Tenant, trustee, or debtor-in-possession that is
acceptable for value and kind to Landlord, to secure to Landlord the obligation
of the trustee or debtor-in-possession to cure the monetary or non-monetary
defaults under this Lease within the time periods set forth above.

33.3     Landlord’s Right to Terminate. In the event that this Lease is assumed
by a trustee appointed for Tenant or by Tenant as debtor-in-possession under the
provisions of Article 33.2 above and, thereafter, Tenant is either adjudicated a
bankrupt or files a subsequent petition for arrangement under chapter 11 of the
Bankruptcy Code, then Landlord may terminate, at its option, this Lease and all
Tenant’s rights under it, by giving written notice of Landlord’s election to
terminate.

33.4     Assignment by Trustee. If the trustee or the debtor-in-possession has
assumed the Lease, under the terms of Article 33.1 or 33.2 above, and elects to
assign Tenant’s interest under this Lease or the estate created by that interest
to any other person, that interest or estate may be assigned only if Landlord
acknowledges in writing that the intended assignee has provided adequate
assurance, as defined in this Article 33.4, of future performance of all of the
terms, covenants, and conditions of this Lease to be performed by Tenant.

33.5     Adequate Assurance. For the purposes of this Article 33 “adequate
assurance of future performance” means that Landlord has ascertained that each
of the following conditions has been satisfied:

(1)       The assignee has submitted a current financial statement, audited by a
certified public accountant, that shows a net worth and working capital in
amounts determined by Landlord to be sufficient to assure the future performance
by the assignee of Tenant’s obligations under this Lease,

24


--------------------------------------------------------------------------------


 

(2)       If requested by Landlord, the assignee will obtain guarantees, in form
and substance satisfactory to Landlord from one or more persons who satisfy
Landlord’s standards of creditworthiness;

(3)       Landlord has obtained all consents or waivers from any third party
required under any lease, mortgage, financing arrangement or other agreement by
which Landlord is bound, to enable Landlord to permit the assignment;

(4)       When, pursuant to the Bankruptcy Code, the trustee or the
debtor-in-possession is obligated to pay reasonable use and occupancy charges
for the use of all or part of the Leased Premises, the charges will not be less
than the Annual Basic Rent and Additional Rent.

33.6     Consent of Landlord. Neither Tenant’s interest in the Lease nor any
estate of Tenant created in the Lease will pass to any trustee, receiver,
assignee for the benefit of creditors, or any other person or entity, or
otherwise by operation of law under the laws of any state having jurisdiction of
the person or property of Tenant unless Landlord consents in writing to the
transfer. Landlord’s acceptance of Annual Basic Rent or Additional Rent or any
other payments from any trustee, receiver, assignee, person, or other entity
will not be deemed to have waived, or waive, the need to obtain Landlord’s
consent or Landlord’s right to terminate this Lease for any transfer of Tenant’s
interest under this Lease without that consent.

25


--------------------------------------------------------------------------------


 

34. HAZARDOUS MATERIALS

34.1     Hazardous Materials Laws. “Hazardous Materials Laws” means any and all
federal, stale or local laws, ordinances, rules, decrees, orders, regulations or
court decisions (including the so-called “common-law”) relating to hazardous
substances, hazardous materials, hazardous waste, toxic substances,
environmental conditions on, under or about the Premises, or soil and ground
water conditions, including, but not limited to, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), as amended, 42
U.S.C. 9601, et seq., the Resource Conversation and Recovery Act (“RCRA”), 42
U.S.C. 6901, et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
1801, et seq., any amendments to the foregoing, and any similar federal, state
or local laws, ordinances, rules, decrees, orders or regulations.

34.2     Hazardous Materials. “Hazardous Materials”, means any chemical,
compound, material, substance or other matter that: (i) is a flammable
explosive, asbestos, radioactive material, nuclear medicine material, drug,
vaccine, bacteria, virus, hazardous waste, toxic substance, petroleum product,
or related injurious or potentially injurious material, whether injurious or
potentially injurious by itself or in combination with other materials; (ii) is
controlled, designated in or governed by any Hazardous Materials Law; (iii)
gives rise to any reporting, notice or publication requirements under any
Hazardous Materials Law; or (iv) gives rise to any liability, responsibility or
duty on the part of Tenant or Landlord with respect to any third person under
any Hazardous Materials Law.

34.3     Use. Tenant shall not allow any Hazardous Material to be used,
generated, released, stored or disposed of on, under or about, or transported
from, the Leased Premises, the Building or the Property, unless: (i) such use is
specifically disclosed to and approved by Landlord in writing prior to such use,
and (ii) such use is conducted in compliance with the provisions of this Article
34. Landlord may approve such use subject to reasonable conditions to protect
the Leased Premises, the Building or the Property, and Landlord’s interests.
Landlord may withhold approval if Landlord determines that such proposed use
involves a material risk of a release or discharge of Hazardous Materials or a
violation of any Hazardous Materials Laws or that Tenant has not provided
reasonable assurances of its ability to remedy such a violation and fulfill its
obligations under this Article 34.

34.4     Compliance With Laws. Tenant shall strictly comply with, and shall
maintain the Leased Premises in compliance with, all Hazardous Materials Laws.
Tenant shall obtain and maintain in full force and effect all permits, licenses
and other governmental approvals required for Tenant’s operations on the Leased
Premises under any Hazardous Materials Laws and shall comply with all terms and
conditions thereof. At Landlord’s request, Tenant shall deliver copies of, or
allow Landlord to inspect, all such permits, licenses and approvals. Tenant
shall perform any monitoring, investigation, clean-up, removal and other
remedial work (collectively, “Remedial Work”) required as a result of any
release or discharge of Hazardous Materials affecting the Leased Premises, the
Building or the Property, or any violation of Hazardous Materials Laws by Tenant
or any assignee or sublessee of Tenant or their respective agents, contractors,
employees, licensees, or invitees. Landlord shall have the right to intervene in
any governmental action or proceeding involving any Remedial Work, and to
approve performance of the work, in order to protect Landlord’s interests.

34.5     Compliance With Insurance Requirements. Tenant shall comply with the
requirements of Landlord’s and Tenant’s respective insurers regarding Hazardous
Materials and with such insurers’ recommendations based upon prudent industry
practices regarding management of Hazardous Materials.

34.6     Notice; Reporting. Tenant shall notify Landlord, in writing, as soon as
reasonably possible, but in no event later than two (2) days after any of the
following: (a) a release or discharge of any Hazardous Material, whether or not
the release or discharge is in quantities that would otherwise be reportable to
a public agency; (b) Tenant’s receipt of any order of a governmental agency
requiring any Remedial Work pursuant to any Hazardous Materials Laws; (c)
Tenant’s receipt of any warning, notice of inspection, notice of violation or
alleged violation, or Tenant’s receipt of notice or knowledge of any proceeding,
investigation of enforcement action, pursuant to any Hazardous Materials Laws;
or (d) Tenant’s receipt of notice or knowledge of any claims made

26


--------------------------------------------------------------------------------


 

or threatened by any third party against Tenant or the Leased Premises, the
Building or the Property, relating to any loss or injury resulting from
Hazardous Materials. Tenant shall deliver to Landlord copies of all test
results, reports and business or management plans required to be filed with any
governmental agency pursuant to any Hazardous Materials Laws.

34.7     Termination: Expiration. Upon the termination or expiration of this
Lease, Tenant shall remove any equipment, improvements or storage facilities
utilized in connection with any Hazardous Materials and shall, clean up,
detoxify, repair and otherwise restore the Leased Premises to a condition free
of Hazardous Materials for which Tenant is responsible.

34.8     Indemnity. Tenant shall protect, indemnify, defend and hold Landlord
harmless from and against, and shall be responsible for, any and all claims,
costs, expenses, suits, judgments, actions, investigations, proceedings and
liabilities arising out of or in connection with any breach of any provisions of
this Article 34 or directly or indirectly arising out of the use, generation,
storage, release, disposal or transportation of Hazardous Materials by Tenant or
any sublessee or assignee of Tenant, or their respective agents, contractors,
employees, licensees, or invitees, on, under or about the Leased Premises, the
Building or the Property during the Lease Term or Tenant’s occupancy of the
Leased Premises, including, but not limited to, all foreseeable and
unforeseeable consequential damages and the cost of any Remedial Work. Neither
the consent by Landlord to the use, generation, storage, release, disposal or
transportation of Hazardous Materials nor the strict compliance with all
Hazardous Material Laws shall excuse Tenant from Tenant’s indemnification
obligations pursuant to this Article 34. The foregoing indemnity shall be in
addition to and not a limitation of the indemnification provisions of Article 16
of this Lease. Tenant’s obligations pursuant to this Article 34 shall survive
the termination or expiration of this Lease.

34.9     Assignment; Subletting. If Landlord’s consent is required for an
assignment of this Lease or a subletting of the Leased Premises. Landlord shall
have the right to refuse such consent if the possibility of a release of
Hazardous Materials is materially increased as a result of the assignment or
sublease or if Landlord does not receive reasonable assurances that the new
tenant has the experience and the financial ability to remedy a violation of the
Hazardous Materials Laws and fulfill its obligations under this Article 34.

34.10   Entry and Inspection; Cure. Landlord and its agents, employees and
contractors, shall have the right, but not the obligation, to enter the Leased
Premises at all reasonable times to inspect the Leased Premises and Tenant’s
compliance with the terms and conditions of this Article 34, or to conduct
investigations and tests. No prior notice to Tenant shall be required in the
event of an emergency, or if Landlord has reasonable cause to believe that
violations of this Article 34 have occurred, or if Tenant consents at the time
of entry. In all other cases, Landlord shall give at least twenty-four (24)
hours prior notice to Tenant. Landlord shall have the right, but not the
obligation, to remedy any violation by Tenant of the provisions of this Article
34 or to perform any Remedial Work which is necessary or appropriate as a result
of any governmental order, investigation or proceeding. Tenant shall pay, upon
demand, as Additional Rent, all costs incurred by Landlord in remedying such
violations or performing all Remedial Work, plus interest thereon at the Default
Rate from the date of demand until the date received by Landlord.

34.11   Event of Default. The release or discharge of any Hazardous Material or
the violation of any Hazardous Materials Law shall constitute an Event of
Default by Tenant under this Lease. In addition to and not in lieu of the
remedies available under this Lease as a result of such Event of Default,
Landlord shall have the right, without terminating this Lease, to require Tenant
to suspend its operations and activities on the Leased Premises until Landlord
is satisfied that appropriate Remedial Work has been or is being adequately
performed and Landlord’s election of this remedy shall not constitute a waiver
of Landlord’s right thereafter to pursue the other remedies set forth in this
Lease.

34.12   Landlord Representation. Landlord will supply at its expense a copy of
Landlord’s existing environmental report showing that there are no hazardous
substances in the Premises and shall have no obligation to update said report.

27


--------------------------------------------------------------------------------


 

35. RESTRICTIONS

Tenant and all persons in possession or holding under Tenant shall conform to
and shall not violate the terms of any matters of record. No use or operation
will be made, conducted or permitted by Tenant on or with respect to all or any
part of the Property which is obnoxious to or out of harmony with the
development or operation of similar properties, including, without limitation,
the following: (a) any public or private nuisance; (b) any noise or sound that
is objectionable due to intermittency, beat, frequency, shrillness or loudness;
(c) any obnoxious odor, (d) any noxious, toxic, caustic or corrosive fuel or
gas; (e) any dust, dirt or fly ash in excessive quantities; (f) any unusual
fire, explosion or other damaging or dangerous hazard; (g) the conduct of any
sexually oriented business, or a so-called “head” shop of businesses featuring,
as a principal portion of a business, the sale or presentation of so-called
“adult” products, sexually explicit products, or drug paraphernalia; (h) any
activity outside the ordinary course of business which physically and
substantially interferes with the business of any other tenant or any other
individual or entity using any portion of the Property; (i) the violation of any
law, ordinance, or rule or regulation of any governmental authority having
jurisdiction over the Property; or (j) for any other unreasonable use of the
Property not compatible with the operation of a first-class industrial office
development, including, without limitation, advertising media which can be heard
or experienced in an annoying manner from the exterior of the Building, the
Premises or the Property, or other improvement from which it emanates, such a
searchlights, loud speakers, phonographs, radios or television.

36. MISCELLANEOUS

36.1     Entire Agreement, Amendments. This Lease and any Exhibits and Riders
attached hereto and forming a part hereof, set forth all of the covenants,
promises, agreements, conditions and understandings between Landlord and Tenant
concerning the Leased Premises and there are no covenants, promises, agreements,
representations, warranties, conditions or understandings either oral or written
between them other than as contained in this Lease. Except as otherwise provided
in this Lease, no subsequent alteration, amendment, change or addition to this
Lease shall be binding unless it is in writing and signed by both Landlord and
Tenant.

36.2     Time of the Essence. Time is of the essence of each and every term,
covenant and condition of this Lease.

36.3     Binding Effect. The covenants and conditions of this Lease shall,
subject to the restrictions on assignment and subletting, apply to and bind the
heirs, executors, administrators, personal representatives, successors and
assigns of the parties hereto.

36.4     Recordation. Neither this Lease nor any memorandum hereof shall be
recorded by Tenant. At the sole option of Landlord, Tenant and Landlord shall
execute, and Landlord may record, a short form memorandum of this Lease in form
and substance satisfactory to Landlord.

36.5     Governing Law. This Lease and all the terms and conditions thereof
shall be governed by and construed in accordance with the laws of the State of
Arizona.

36.6     Defined Terms and Paragraph Headings. The words “Landlord” and “Tenant”
as used in this Lease shall include the plural as well as the singular. Words
used in masculine gender include the feminine and neuter. If there is more than
one Tenant, the obligations in this Lease imposed upon Tenant shall be joint and
several. The paragraph headings and titles to the paragraphs of this Lease are
not a part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.

36.7     Representations and Warranties of Tenant. Tenant represents and
warrants to Landlord as follows:

(a)       Tenant has been duly organized, is validly existing, and is in good
standing under the laws of its state of incorporation and is registered to
transact business in Arizona. All necessary action on the part of Tenant has
been taken to authorize the execution, delivery and performance of this Lease
and of the other documents, instruments and agreements, if any, provided

28


--------------------------------------------------------------------------------


 

for herein. The persons who have executed this Lease on behalf of Tenant are
duly authorized to do so;

(b)       This Lease constitutes the legal, valid and binding obligation of
Tenant, enforceable against Tenant in accordance with its terms, subject,
however, to bankruptcy, insolvency, reorganization, arrangement, moratorium or
other similar laws relating to or affecting the rights of creditors generally,
general principles of equity, whether enforceability is considered in a
proceeding in equity or at law, and to the qualification that certain waivers,
procedures, remedies and other provisions of this Lease may be unenforceable
under or limited by applicable law, however, none of the foregoing shall prevent
the practical realization to Landlord of the benefits intended by this Lease;

(c)       To the best of its knowledge, there are no suits, actions, proceedings
or investigations pending, or to the best of its knowledge, threatened against
or involving Tenant before any court, arbitrator or administrative or
governmental body which might reasonably result in any material adverse change
in the contemplated business, condition or operations of Tenant;

(d)       To the best of its knowledge, Tenant is not, and the execution,
delivery and performance of this Lease and the documents, instruments and
agreements, if any, provided for herein will not result in any breach of or
default under any other document, instrument or agreement to which Tenant is a
party or by which Tenant is subject or bound;

(e)       To the best of its knowledge, Tenant has obtained all required
licenses and permits, both governmental and private, to use and operate the
Leased Premises in the manner intended by this Lease; and

(f)        All financial statements, tax returns and other financial information
delivered by Tenant to Landlord prior to the execution of this Lease is true,
correct and complete in all material respects and all financial statements, tax
returns or other financial information to be delivered by Tenant to Landlord
subsequent to the execution of this Lease shall be true, correct and complete in
all material respects.

36.8     No Waiver. The failure of either party to insist in any one or more
instances upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or the right to exercise such election, but the
same shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission.

36.9     Severability. If any clause or provision of this Lease is or becomes
illegal or unenforceable because of any present or future law or regulation of
any governmental body or entity effective during the Lease Term, the intention
of the parties is that the remaining provisions of this Lease shall not be
affected thereby.

36.10   Exhibits. If any provision contained in an Exhibit, Rider or Addenda to
this Lease is inconsistent with any other provision of this Lease, the provision
contained in this Lease shall supersede the provisions contained in such
Exhibit, Rider or Addenda, unless otherwise provided.

36.11   Fair Meaning. The language of this Lease shall be construed to its
normal and usual meaning and not strictly for or against either Landlord or
Tenant. Landlord and Tenant acknowledge and agree that each party has reviewed
and revised this Lease and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not apply to the
interpretation of this Lease, or any Exhibits, Riders or amendments hereto.

36.12   No Merger. The voluntary or other surrender of this Lease by Tenant or a
mutual cancellation of this Lease shall not work as a merger and shall, at
Landlord’s option, either terminate any or all existing subleases or
subtenancies, or operate as an assignment to Landlord of any or all of such
subleases or subtenancies.

29


--------------------------------------------------------------------------------


 

36.13   Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, labor disputes, acts of God, inability to obtain labor or materials
for reasonable substitutes therefor, governmental restrictions, regulations or
controls, judicial orders, enemy or hostile government actions, civil commotion,
fire or other casualty and other causes beyond the reasonable control of either
party (as applicable) shall excuse such party’s (as applicable) performance
hereunder for the period of any such prevention, delay, or stoppage.

36.14   Government Energy or Utility Controls. In the event of the imposition of
federal, state or local governmental controls, rules, regulations or
restrictions on the use or consumption of energy or other utilities during the
Lease Term, both Landlord and Tenant shall be bound thereby.

36.15   Shoring. If any excavation or construction is made adjacent to, upon or
within the Building, or any part thereof, Tenant shall afford to any and all
persons causing or authorized to cause such excavation or construction license
to enter onto the Leased Premises for the purpose of doing such work as such
persons shall deem necessary to preserve the Building or any portion thereof
from injury or damage and to support the same by proper foundations, braces and
supports without any claim for damages, indemnity or abatement of Annual Basic
Rent or Additional Rent or for a constructive or actual eviction of Tenant.

36.16   Transfer of Landlord’s Interest. The term “Landlord”as used in this
Lease, insofar as the covenants or agreements on the part of the Landlord are
concerned, shall be limited to mean and include only the owner or owners of
Landlord’s interest in this Lease at the time in question. Upon any transfer or
transfers of such interest, the Landlord herein named (and in the case of any
subsequent transfer, the then transferor) shall thereafter be relieved of all
liability for the performance of any covenants or agreements on the part of the
Landlord contained in this Lease.

36.17   Limitation on Landlord’s Liability. If Landlord becomes obligated to pay
Tenant any judgment arising out of any failure by the Landlord to perform or
observe any of the terms, covenants, conditions or provisions to be performed or
observed by Landlord under this Lease, Tenant shall be limited in the
satisfaction of such judgment solely to Landlord’s interest in the Building and
the Property or any proceeds arising from the sale thereof and insurance
proceeds and no other property or assets of Landlord or the individual partners,
directors, officers or shareholders of Landlord or its constituent partners
shall be subject to levy, execution or other enforcement procedure whatsoever
for the satisfaction of any such money judgment.

36.18   Brokerage Fees. Tenant warrants and represents that it has not dealt
with any Realtor, broker or agent in connection with this Lease except the
Broker identified in Article 1.18 above. Tenant shall indemnify, defend and hold
Landlord harmless from and against, and shall be responsible for, any cost,
expense or liability (including the cost of suit and reasonable attorneys’ fees)
for any compensation, commission or charges claimed by any other Realtor, broker
or agent in connection with this Lease or by reason of any act of Tenant.

36.19   Guaranty. Concurrently with the execution of this Lease, Tenant shall
cause the Guarantors to execute, have acknowledged and deliver to Landlord, the
Guaranty of Lease attached hereto as Exhibit “G”, whereby Guarantors
unconditionally guaranty to Landlord each and every obligation of Tenant under
this Lease.

36.20   Continuing Obligations. All obligations of Tenant and Landlord hereunder
not fully performed as of the expiration or earlier termination of this Lease
shall survive the expiration or earlier termination of this Lease, including,
without limitation, all payment obligations with respect to Annual Basic Rent,
Additional Rent and all obligations concerning the condition of the Premises.

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the date
and year first above written.

 

LANDLORD:

 

 

 

 

 

HARDY COMMERCE CENTER, L.L.C., an
Arizona limited liability company

 

 

 

By:

Victoria Properties Management, L.L.C., an

 

 

Arizona Limited Liability Company

 

Its:

Manager

 

 

 

 

 

By:

/s/ Ken Matheson

 

 

 

Name:

Ken Matheson

 

 

 

Its:

Managing Member

 

 

 

TENANT:

 

 

 

 

 

Prism Arizona-Operations, LLC, a Delaware limited
liability company

 

 

 

 

By:

/s/ Bob van Dyke

 

 

 

Name:

Bob van Dyke

 

 

 

Its:

Vice President Switch Operations

 

 

 

Witness for purposes of Power of Attorney:

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bob van Dyke

 

Witness

 

Name:

Bob van Dyke

 

Name:

Daniel Pugh

 

 

Its:

Secretary

 

 

If Tenant is a CORPORATION, the authorized officers must sign on behalf of the
corporation and indicate the capacity in which they are signing. The Lease must
be executed by the president or vice-president and the secretary or assistant
secretary, unless the bylaws or a resolution of the board of directors shall
otherwise provide, in which event, the bylaws or a certified copy of the
resolution, as the case may be, must be attached to this Lease.

31


--------------------------------------------------------------------------------


EXHIBIT “A”

SITE PLAN

The Leased Premises are part of the Property located at 7810-7890 South Hardy
Drive in Tempe,

Arizona which consists of approximately 98,464 rentable square feet detailed as:

[GRAPHIC]

32

 


--------------------------------------------------------------------------------


EXHIBIT “B”

FLOOR PLAN

The Leased Premises are located in the Building at 7850 South Hardy Drive, Suite
to be established, Tempe, Arizona 85284, which is detailed below:

33

 


--------------------------------------------------------------------------------


EXHIBIT “D”

RESERVED COVERED PARKING LICENSE

34

 


--------------------------------------------------------------------------------


EXHIBIT “E”

WORK LETTER

In order to induce Tenant to enter into the Lease (which is incorporated herein
by reference to the extent that the provisions of this Work Letter may apply
thereto) and in consideration of the mutual covenants hereinafter contained,
Landlord and Tenant agree as follows:

1.                                     Completion Schedule. Attached to this
Work Letter is a schedule (the “Work Schedule”) setting forth the time table for
the planning and completion of the installation of the tenant improvements to be
constructed in the Leased Premises (the “Tenant Improvements”). The Work
Schedule sets forth each of the various items of work to be done in connection
with the completion of the Tenant Improvements and shall become the basis for
completing the Tenant Improvements. Landlord and Tenant acknowledge and agree
that time is of the essence with respect to their respective obligations as set
forth in this Work Letter.

2.                                     Tenant Improvements. The Tenant
Improvements shall include the work described on Annex I to this Exhibit “E”,
which work shall be done in the Leased Premises pursuant to the Tenant
Improvements Plans described in Paragraph 3 below.

3.                                     Tenant Improvement Plans. Tenant shall
meet with Landlord’s architect and/or space planner for the purposes of
preparing a space plan for the layout of the Premises. Based upon such space
plan, Landlord’s architect shall prepare final working drawings and
specifications for the Tenant Improvements. Such final working drawings and
specifications are referred to in this Work Letter as the “Tenant Improvement
Plans.”

4.                                     Preparation of Tenant Improvement Plans
and Final Pricing. After the preparation of the space plan and after Tenant’s
approval thereof in accordance with the Work Schedule, Landlord shall cause its
architect to prepare and submit to Tenant the Tenant Improvement Plans. Promptly
after the approval of the Tenant Improvement Plans by Landlord and Tenant in
accordance with the Work Schedule, the Tenant Improvement Plans shall be
submitted to the appropriate governmental body for plan checking and building
permits. Landlord, with Tenant’s cooperation, shall cause to be made such
changes in the Tenant Improvement Plans necessary to obtain required permits.
Tenant acknowledges that after final approval of the Tenant Improvement Plans,
no further changes to the Tenant Improvement Plans may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld
but may be conditioned on the agreement by Tenant to pay all additional costs
and expenses resulting from such requested changes that exceed the Allowance
(defined below).

5.                                     Construction of Tenant Improvements.
After the Tenant Improvement Plans have been prepared and approved, and building
permits for the Tenant Improvements have been issued, Landlord shall enter into
a construction contract with its contractor for the installation of the Tenant
Improvements in accordance with the Tenant Improvement Plans. The Tenant
Improvements shall be constructed in a good, workmanlike and lien free manner,
and in conformance with applicable building codes. Landlord shall supervise the
completion of the Tenant Improvements and shall endeavor in good faith to secure
the completion of the Tenant Improvements in accordance with the Work Schedule.
The cost of the Tenant Improvements shall be paid as provided in Paragraph 6
below. Tenant shall accept the Tenant Improvements upon substantial completion
thereof, as reasonably determined by Landlord’s architect.

6.                                     Payment of the Cost of the Tenant
Improvements.

a.                                     Tenant Improvement Allowance. Landlord
hereby grants to Tenant a Tenant Improvement allowance (the “Allowance”) based
upon a calculation of Twenty-five and 0/100 Dollars ($25.00) per usable square
foot of the Leased Premises. Landlord and Tenant agree that the usable square
Footage of the Leased Premises is 4846 usable square feet. The Allowance shall
be used only for:

35

 


--------------------------------------------------------------------------------


(i)                           Payment of the cost of preparing the space plan
and the final working drawings and specifications, including mechanical,
electrical and structural drawings and of all other aspects of the Tenant
Improvement Plans, including the charges of Landlord’s space planner and
Landlord’s architect.

(ii)                        The payment of permit and license fees relating to
construction of the Tenant Improvements; and Construction of the Tenant
Improvements, including without limitation the following:

(1)                                Installation within the Leased Premises of
all partitioning, doors, floor coverings, finishes, ceilings, wall coverings and
paintings, millwork and similar items;

(2)                                All electrical wiring, lighting fixtures,
outlets and switches, and other electrical work to be installed within the
Leased Premises;

(3)                                The furnishing and installation of all duct
work, terminal boxes, defusers and accessories required for the completion of
the heating, ventilation and air conditioning systems within the Leased
Premises.

(4)                                Any additional Tenant requirements including,
but not limited to odor control, special heating, ventilation and air
conditioning, noise or vibration control or other special systems;

(5)                                All fire and life safety control systems such
as fire walls, sprinklers, halon, fire alarms, including piping, wiring and
accessories installed within the Leased Premises; and

(6)                                All plumbing, fixtures, pipes and accessories
to be installed within the Leased Premises; and

(7)                                All monument and directory signage.

b. Additional Costs. The cost of each of the items set forth in Paragraph 6(a)
above shall be charged against the Allowance. In the event the anticipated cost
of installing the Tenant Improvements, as established by Landlord’s final
pricing schedule, shall exceed the Allowance, or in the event any of the Tenant
Improvements are not to be paid for from the Allowance, the excess shall be paid
by Tenant to Landlord prior to the commencement of construction of the Tenant
improvements.

c. Chances to Tenant Improvement Plans. In the event that Tenant shall request
any changes or substitutions to the Tenant Improvement Plans, after the Tenant
Improvement Plans have been prepared and the final pricing established by
Landlord, any additional costs attributable thereto shall be paid by Tenant to
Landlord prior to the commencement of the work represented by such changes,
unless covered under the Allowance.

d. Unused Allowance. No portion of the Allowance may be credited toward Annual
Basic Rent or Additional Rent.

7.                                     Early Entry. Landlord shall permit Tenant
and Tenant’s agents to enter the Leased Premises prior to the Commencement Date
in order that Tenant may do such work as may be required by Tenant to make the
Leased Premises ready for Tenant’s use and occupancy. If Landlord permits such
entry prior to the Commencement Date, such permission is conditioned upon Tenant
and its agents, contractors, employees and invitees working in harmony and not
interfering with Landlord and its agents, contractors and employees in the
installation of the Tenant Improvements or in the performance of work for other
tenants and occupants of the Building. If at any time such entry shall cause or
threaten to cause disharmony or interference, Landlord shall have the right to
withdraw such permission upon twenty-four (24) hours notice to Tenant. Any entry
into the Leased Premises by Tenant prior to the Commencement Date shall be
subject to all of the terms, covenants, conditions and provisions of the Lease,
other than with

36

 


--------------------------------------------------------------------------------


respect to Tenant’s obligation to pay Annual Basic Rent. Tenant acknowledges and
agrees that Landlord shall not be liable in any way for any injury, loss or
damage which may occur to Tenant, its agents, contractors and employees or to
Tenant’s work and installations made in the Leased Premises or to property
placed therein prior to the Commencement Date, all of the same being at Tenant’s
sole risk, provided, however, that Landlord shall be liable to Tenant for the
gross negligence of Landlord, its agents, contractors and employees.

8.                                     Punch List Procedure. Not later than the
day prior to the Commencement Date, Tenant shall prepare a list (the “Punch
List”) of any deficiencies or incompleted work regarding any Tenant
Improvements. Provided that such items are Landlord’s responsibility pursuant to
the Tenant Improvement Plans, Landlord shall correct such deficiencies or
incompleted work within a reasonable period of time, but in no event later than
sixty (60) days after receipt of the Punch List, after which Landlord shall have
no further obligation to alter, change, decorate or improve the Leased Premises,
whether to adapt the same for the use for which it is leased or for any other
purpose. The existence of such deficiencies or incompleted work shall not effect
Tenant’s obligation to accept the Leased Premises as otherwise required
hereunder.

9.                                     Assignment of Warranties. Landlord shall
assign to Tenant the non-exclusive right to enforce any and all warranties which
Landlord may receive from any contractor, supplier or other person or entity
involved with construction of the Tenant Improvements, which assignment shall
continue until the expiration or sooner termination of the Lease or the
expiration of the warranty, whichever occurs first.

37

 


--------------------------------------------------------------------------------


ANNEX I

TO

EXHIBIT “E”

TENANT IMPROVEMENTS

38

 


--------------------------------------------------------------------------------


EXHIBIT “F”

RULES AND REGULATIONS

1.                                     Unless otherwise specifically defined
herein, all capitalized terms in these Rules and Regulations shall have the
meaning set forth in the Lease to which these Rules and Regulations are
attached.

2.                                     The sidewalks, driveways, entrances,
passages, courts, vestibules, stairways, corridors or halls of the Building and
the Property shall not be obstructed or encumbered or used for any purpose other
than ingress and egress to and from the premises demised to any tenant or
occupant. The halls, passages, exits, entrances, stairways, balconies and roof
are not for the use of the general public, and the Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants.

3.                                     No awnings or other projection shall be
attached to the outside walls or windows of the Building. No curtains, blinds,
shades, or screens shall be attached to or hung in, or used in connection with,
any window or door of the premises demised to any tenant or occupant, without
the prior written consent of Landlord. All electrical fixtures hung in any
premises demised to any tenant or occupant must be of a type, quality, design,
color, size and general appearance approved by Landlord.

4.                                     No tenant shall place objects against
glass partitions, doors or windows which would be in sight from the Building
corridors or from the exterior of the Building and such tenant will promptly
remove any such objects when requested to do so by Landlord.

5.                                     The windows and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed, nor shall any bottles, parcels, or
other articles be placed on any window sills.

6.                                     No show cases or other articles shall be
put in front of or affixed to any part of the exterior of the Building or the
other buildings in the Property, nor placed in the halls, corridors, walkways,
landscaped areas, vestibules or other public parts of the Building or the
Property.

7.                                     The restrooms, water and wash closets and
other plumbing fixtures shall not be used for any purposes other than those for
which they were constructed, and no sweepings, rubbish, rags or other substances
shall be thrown therein. The reasonable costs incurred by Landlord (a) for extra
cleaning in any restroom, water or wash closet required because of any misuse of
such restroom, water or wash closet, and/or (b) to repair any damage resulting
from any misuse of the fixtures will be borne by the tenant who, or whose
employees, agents, visitors or licensees, caused the same. No tenant shall bring
or keep, or permit to be brought or kept, any flammable, combustible, explosive
or hazardous fluid, material, chemical or substance in or about the premises
demised to such tenant or the Property.

8.                                     No tenant or occupant shall mark, paint,
drill into, or in any way deface any part of the Property, the Building or the
premises demised to such tenant or occupant. No boring, cutting or strings of
wires shall be permitted, except with the prior consent of Landlord, and as
Landlord may direct. No tenant or occupant shall install any resilient tile or
similar floor covering in the premises demised to such tenant or occupant except
in a manner approved by Landlord,

9.                                     Any carpeting cemented down by a tenant
shall be installed with a releasable adhesive. In the event of a violation of
the foregoing by a tenant, Landlord may charge the expense incurred in such
removal to such tenant.

10.                               No bicycles, vehicles or animals of any kind
(except seeing eye dogs) shall be brought into or kept in or about the premises
demised to any tenant. No cooking shall be done or permitted in the Building by
any tenant without the written approval of Landlord. No tenant

39

 


--------------------------------------------------------------------------------


shall cause or permit any unusual or objectionable odors to emanate from the
premises demised to such tenant.

11.                               No space in the Building or the Property shall
be used for manufacturing, for the storage of merchandise, or for the sale of
merchandise, goods or properly of any kind at auction.

12.                               No tenant and no employee, visitor, agent, or
licensee of any Tenant shall make, or permit to be made, any unseemly or
disturbing noises or vibrations or disturb or interfere with other tenants or
occupants of the Building or neighboring buildings or premises whether by the
use of any musical instrument, radio, television set, broadcasting equipment or
other audio device, noise, whistling, singing, yelling or screaming, or in any
other way. Nothing shall be thrown out of any doors. No tenant and no employee,
visitor, agent, or licensee of any Tenant shall conduct itself in any manner
that is inconsistent with the character of the Building as a first quality
building or that will impair the comfort, convenience or safety of other tenants
in the Building.

13.                               No additional locks or bolts of any kind shall
be placed upon any of the doors, nor shall any changes be made in locks or the
mechanism thereof. Each tenant must, upon the termination of its tenancy, return
to Landlord all keys of stores, offices and toilet rooms, either furnished to,
or otherwise procured by, such Tenant.

14.                               All removals from the Building, or the
carrying in or out of the Building or from the premises demised to any tenant,
of any safes, freight, furniture or bulky matter of any description must take
place at such time and in such manner as Landlord or its agents may determine,
from time to time. Landlord reserves the right to inspect all freight to be
brought into the Building and to exclude from the Building all freight which
violates any of the Rules and Regulations or the provisions of such tenant’s
lease.

15.                               No tenant or occupant shall engage or pay any
employees in the Building or the Property, except those actually working for
such tenant or occupant in the Building or the Property, nor advertise for day
laborers giving an address at the Building or the Property.

16.                               Landlord shall have the right to prohibit any
advertising by any tenant or occupant which, in Landlord’s opinion, tends to
impair the reputation of the Building or the Property or its desirability as a
building for offices, and upon notice from Landlord, such tenant or occupant
shall refrain from or discontinue such advertising.

17.                               Each tenant shall, at its expense, provide
artificial light in the premises demised to such tenant for Landlord’s agents,
contractors and employees while performing janitorial or other cleaning services
and making repairs or alterations in said premises.

18.                               No premises shall be used, or permitted to be
used for lodging or sleeping, or for any immoral or illegal purposes or in any
matter that, in Landlord’s reasonable business judgment, threatens the safety of
the Building or the tenants of the Building and their employees and invitees. In
addition, each tenant shall maintain its furniture, fixtures and equipment
within its premises in a manner that presents a pleasant appearance both in
daylight and nighttime from the surrounding streets and roadways.

19.                               The requirements of tenants will be attended
to only upon application at the management office of Landlord. Building
employees shall not be required to perform, and shall not be requested by any
tenant or occupant to perform, and work outside of their regular duties, unless
under specific instructions from the office of Landlord.

20.                               Canvassing, soliciting and peddling in the
Building or the Property are prohibited and each tenant and occupant shall
cooperate in seeking their prevention.

21.                               There shall not be used in the Building,
either by any tenant or occupant or by their agents or contractors, in the
delivery or receipt of merchandise, freight or other matter, any hand

40

 


--------------------------------------------------------------------------------


trucks or other means of conveyance except those equipped with rubber tires,
rubber side guards and such other safeguards as Landlord may require.

22.                               If the premises demised to any tenant become
infested with vermin, such tenant, at its sole cost and expense, shall cause its
premises to be exterminated, from time to time, to the satisfaction of Landlord,
and shall employ such exterminators therefor as shall be approved in writing by
Landlord.

23.                               No premises shall be used, or permitted to be
used, at any time, as a store for the sale or display of goods, wares or
merchandise of any kind, or as a restaurant, shop, booth, bootblack or other
stand, or for the conduct of any business or occupation which predominantly
involves direct patronage of the general public in the premises demised to such
tenant, or for manufacturing or for other similar purposes.

24.                               No tenant shall clean any window of the
Building from the outside.

25.                               No tenant shall move, or permit to be moved,
into or out of the Building or the premises demised to such tenant, any heavy or
bulky matter, without the specific approval of Landlord. If any such matter
requires special handling, only a qualified person shall be employed to perform
such special handling. No tenant shall place or permit to be placed, on any part
of the floor or floors of the premises demised to such tenant, a load exceeding
the floor load per square foot which such floor was designed to carry and which
is allowed by law. Landlord reserves the right to prescribe the weight and
position of safes and other heavy objects, which must be placed so as to
distribute the weight.

26.                               With respect to work being performed by a
tenant in its premises with the approval of Landlord, the tenant shall refer all
contractors, contractors’ representatives and installation technicians to
Landlord for its supervision, approval and control prior to the performance of
any work or services. This provision shall apply to all work performed in the
Building and the Property including installation of telephones, telegraph
equipment, electrical devices and attachments, and installations of every nature
affecting floors, walls, woodwork, trim, ceilings, equipment and any other
physical portion of the Building and the Property.

27.                               Landlord shall not be responsible for lost or
stolen personal property, equipment, money, or jewelry from the premises of
tenants or public rooms whether or not such loss occurs when the Building or the
premises are locked against entry.

28.                               Landlord may permit entrance to the premises
of tenants by use of pass keys controlled by Landlord employees, contractors, or
service personnel directly supervised by Landlord and employees of the United
States Postal Service.

29.                               Each tenant and all of tenant’s
representatives, shall observe and comply with the directional and parking signs
on the property surrounding the Building, and Landlord shall not be responsible
for any damage to any vehicle towed because of non-compliance with parking
regulations.

30.                               No tenant shall install any radio, telephone,
television, microwave or satellite antenna, loudspeaker, music system or other
device on the roof or exterior walls of the Building or on common walls with
adjacent tenants or in the Common Areas.

31.                               Each tenant shall store all trash and garbage
within its premises. No material shall be placed in the trash boxes or
receptacles in the Building or the Property unless such material may be disposed
of in the ordinary and customary manner of removing and disposing of trash and
garbage and will not result in a violation of any law or ordinance governing
such disposal. All garbage and refuse disposal shall be made only through
entryways and elevators provided for such purposes and at such limes as Landlord
shall designate.

32.                               Each tenant shall give prompt notice to
landlord of any accidents to or defects in plumbing, electrical or heating
apparatus so that same may be attended to properly.

41

 


--------------------------------------------------------------------------------


33.                               No tenant shall bring onto the Property or
into the Building any pollutants, contaminants, inflammable, gasolines, kerosene
or hazardous substances (as now or later defined under State or Federal law).

34.                               All tenants and tenants’ servants, employees,
agents, visitors, invitees and licensees shall observe faithfully and comply
strictly with the foregoing Rules and Regulations and such other and further
appropriate Rules and Regulations as Landlord or Landlord’s agent from time to
time adopt. Each tenant shall at all times keep the premises leased to such
tenant, its employees, agents and invitees under its control so as to prevent
the performance of any act that would damage the Building or its reputation or
the premises leased to such tenant or could injure, annoy, or threaten the
security of the other tenants in the Building or their respective employees,
agents or invitees or the public.

35.                               Landlord may deny entrance to the Building and
may remove from the Building any person or persons who appear to be or are
intoxicated, or who appear to be or are under the influence of liquor or drugs,
or who are in any manner violating any of the Building Rules and Regulations, or
who present a hazard or nuisance to any other person. The reasonable costs
incurred by Landlord for security services or other costs reasonably incurred by
Landlord to remove any such persons shall be borne by the tenant whose
employees, agents and/or invitees are so removed.

36.                               Landlord shall furnish each tenant, at
Landlord’s expense, with two (2) keys to unlock the entry level doors to each
tenant’s premises and, at such tenant’s expense, with such additional keys as
such tenant may request. No tenant shall install or permit to be installed any
additional lock on any door into or inside of the premises demised to that
tenant or make or permit to be made any duplicate of keys to the entry level
doors or the doors to such premises. Landlord shall be entitled at all times to
possession of a duplicate of all keys to all doors into or inside of the
premises demised to tenants of the Building. All keys shall remain the property
of Landlord. Each tenant shall deliver to Landlord a deposit in the amount
established by Landlord. Any lost key shall be subject to a replacement charge
as established by Landlord from time to time. Upon the expiration of the Lease
Term, each tenant shall surrender all such keys to Landlord and shall deliver to
Landlord the combination to all locks on all safes, cabinets and vaults which
will remain in the premises demised to that tenant. Landlord shall be entitled
to install, operate and maintain security systems in or about the Property which
monitor, by computer, close circuit television or otherwise, persons entering or
leaving the Property, the Building and/or the premises demised to any tenant.
For the purposes of this rule the term “keys” shall mean traditional metallic
keys, plastic or other key cards and other lock opening devices.

37.                               Each person using the Parking Accommodations
or other areas designated by Landlord where parking will be permitted shall
comply with all Rules and Regulations adopted by Landlord with respect to the
Parking Accommodations or other areas, including any employee or visitor parking
restrictions, and any sticker or other identification system established by
Landlord. Landlord may refuse to permit any person who violates any parking rule
or regulation to park in the Parking Accommodations or other areas, and may
remove any vehicle which is parked in the Parking Accommodations or ether areas
in violation of the parking Rules and Regulations. The Rules and Regulations
applicable to the Parking Accommodations and the outside parking areas are as
follows:

(a)                                The maximum speed limit within the Parking
Accommodations shall be 5 miles per hour, the maximum speed limit in other
parking areas shall be 15 miles per hour.

(b)                               All directional signs and arrows must be
strictly observed.

(c)                                All vehicles must be parked entirely within
painted stall lines.

(d)                               No intermediate or full-size car may be parked
in any parking space reserved for a compact car; no bicycle, motorcycle or other
two or three wheeled vehicle, and no truck, van or other oversized vehicle, may
be parked in any area not specifically designated for use thereby.

42

 


--------------------------------------------------------------------------------


(e)                                No vehicle may be parked (i) in an area not
striped for parking, (ii) in a space which has been reserved for visitors or for
another person or firm, (iii) in an aisle or on a ramp, (iv) where a “no
parking” sign is posted or which has otherwise designated as a no parking area,
(v) in a cross hatched area, (vi) in an area bearing a “handicapped parking
only” or similar designation unless the vehicle bears an appropriate handicapped
designation, (vii) in an area bearing a “loading zone” or similar designation
unless the vehicle is then engaged in a loading or unloading function and (viii)
in an area with a posted height limitation if the vehicle exceeds the
limitation.

(f)                                  Parking passes, stickers or other
identification devices that may be supplied by Landlord shall remain the
property of Landlord and shall not be transferable. Landlord may require a
deposit for each such pass, sticker or other identification device. In addition,
a replacement charge determined by Landlord will be payable by each tenant for
loss of any magnetic parking card or parking pass or sticker.

(g)                               Each operator shall be required to park and
lock his or her own vehicle, shall use the Parking Facilities at his or her own
risk and shall bear full responsibility for all damage to or loss of his or her
vehicle, and for all injury to persons and damage to property caused by his or
her operation of the vehicle.

(h)                               Landlord reserves the right to tow away, at
the expense of the owner, any vehicle which is inappropriately parked or parked
in violation of these Rules and Regulations.

38.                               Landlord reserves the right at any time and
from time to time to rescind, alter or waive, in whole or in part, any of the
Building Rules and Regulations when it is deemed necessary, desirable or proper,
in Landlord’s judgment for its best interest or of the best interests of the
tenants of the Property.

39.                               Landlord has designated the Building a
“non-smoking” building in accordance with the Smoking Pollution Control
Ordinance adopted by the City of Tempe, Arizona as set forth in the City of
Tempe Municipal Code. Accordingly, smoking of tobacco or any other weed plant is
prohibited in the Building Common Areas, including the Building Lobby, the
Building entrances and exits, including the portions of the Property adjacent
thereto, public corridors, lavatories, elevators and other public areas.
Further, smoking of tobacco or any other weed plant is prohibited on the
Property, except in areas that may be designated, from time to time, by
Landlord.

40.                               Bicycles, motorcycles and other two or
three-wheeled vehicles may only be stored or parked in areas designated, from
time to time, by Landlord.

Tenant hereby acknowledges receipt of the Building Rules and Regulations.

TENANT:

 

 

 

 

 

 

 

 

Prism Arizona Operations, LLC

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

By:

/s/ Bob van Dyke

 

 

 

 

 

 

Name:

  Bob van Dyke

 

 

 

 

 

 

Its:

    Vice President Switch Operations

 

 

 

 

 

Date:

 

 

 

 

43

 


--------------------------------------------------------------------------------


RIDER

Rider to Lease dated September 24, 1999 between HARDY COMMERCE CENTER, L.L.C.,
an Arizona Limited Liability Company (“Landlord”) and Prism Communication
Services, Inc., a Delaware Corporation, (“Tenant”).

Right of First Refusal:

 

Tenant shall have a single right of first refusal to lease any contiguous space
in the building subject to existing options. Tenant shall exercise its right
within ten (10) calendar days of Tenant’s receipt of notice that Landlord has
received a bona fide offer from another tenant prospect. After the contiguous
space is leased. Landlord will grant an ongoing right of first refusal to Tenant
for contiguous space. The contiguous space will be leased on the same terms and
conditions as applicable to the offer to lease, including commissions.

 

 

 

Electrical:

 

Tenant will rely for its entire supply of electric current on the public utility
by direct meter and Landlord shall identify the point of connection within the
existing electrical distribution system for the requested service. If direct
metering is not possible, the Premises shall be sub-metered with direct pass
through of electrical costs without additional Landlord charge.

 

 

 

 

 

Landlord shall provide space within the Building (at no additional rental) for
the installation of an additional transformer if such transformer is necessary
to satisfy Tenant’s electrical requirements. Such location shall be acceptable
to the public utility, Tenant and Landlord.

 

 

 

Utilities During Construction:

 

Landlord shall provide, at Tenant’s expense, power, water and sewer during
Tenant’s construction of its improvements.

 

 

 

Options to Renew:

 

With 12 months prior written notice for each renewal, Prism Communication
Services shall have two options to renew for 5 years each. Each renewal shall be
at 95% of the then fair market value rental rate for space taking into account
all relevant current market factors, including but not limited to base rent,
existing tenant improvements, escalations (current base year), construction
period, free rent, brokerage commissions, etc. The fair market value
determination shall be based on similar buildings in the same market. Within
thirty (30) days after receipt of the notice of the exercise of the renewal
option, Landlord shall notify Tenant of the proposed rent for the renewal term.
If the parties cannot agree on the rent for the renewal term within thirty (30)
days after Tenant’s receipt of Landlord’s notice, Tenant shall have the right to
terminate the exercise of the option or elect to proceed to arbitration. If
Tenant elects to proceed to arbitration, then each party shall appoint, and bear
the expense of the arbitrator so appointed, an arbitrator with at least ten (10)
years experience in office and industrial real estate in the Phoenix, Arizona
market area who shall each decide the fair market rate. If the appointed
arbitrators do not agree, each arbitrator shall designate its proposed fair
market rate and mutually appoint a third arbitrator who shall pick the rate that
third arbitrator believes is closest to the fair market rate. The parties shall
each pay one-half the cost of the third arbitrator.

 

 

 

Standby Generator Installation:

 

The Landlord will provide Tenant appropriate space outside the Building and the
right to install, operate, maintain, and test

 

44

 


--------------------------------------------------------------------------------


 

(weekly) a dedicated stand by generator system of approximately 750K capacity,
including fuel storage cable and piping routing and exhaust routing for the
generator. The operation and testing of the standby generator (i.e. running of
the generator other than during power failures) shall be scheduled so as not to
disrupt the use of the building by other tenants in Landlord’s sole discretion.
Generator installation in the rear of the Building is acceptable. Landlord shall
allow any and all conduits to be run between the generator and Tenant’s space at
no cost to the Landlord. The installation and location will be subject to
Landlord’s review and approval in its sole discretion.

 

 

 

Accommodation Space:

 

Subject to Landlord’s written approval, Tenant shall have the right, throughout
the term, to utilize or create additional space within the Project (at no
additional rental) to accommodate Tenant’s equipment and facilities (e.g., the
construction of a structural platform to support a HVAC cooling tower or an
enclosure for an emergency backup generator) subject to Landlord’s consent,
which shall be in Landlord’s sole discretion.

 

 

 

Communications Services:

 

Tenant shall have the right to provide communications services to other tenants
in the Building and/or any other buildings owned by Landlord or its affiliates
and to utilize existing building risers for such purposes provided that no
installation of equipment will be mounted on the exterior of any buildings or
require the installation by Landlord of any facilities. Such right will not be
deemed to be an exclusive right to provide such services and any tenant will be
free to chose any communications provider and will not interfere with any other
tenant’s rights.

 

 

 

 

 

Tenant shall have the right to access the Leased Premises grade level loading
dock.

 

 

 

Other Providers:

 

Landlord will permit other telecommunication providers access to the Building to
connect to Tenant’s equipment and facilities, provided that said access does not
disrupt any tenants occupancy or require construction of any additional
facilities.

Sublease & Assignment:

 

 

 

 

(a)

Any direct or indirect assignment of the Lease by virtue of the merger or
consolidation of Tenant or by virtue of the sale of all or substantially all of
Tenant’s assets would be permitted without Landlord’s consent.

 

 

 

 

 

(b)

Any assignment of the Lease or sublease of all or any portion of the Premises to
an affiliate is permitted without Landlord’s consent provided that in the event
of an assignment, the Tenant remains liable for the obligations of the Lease.

 

 

 

 

 

(c)

Any assignment of the Lease or sublease of the Premises to unaffiliated third
parties is  subject to Landlord’s consent, which consent is not to be
unreasonably withheld or delayed.

 

 

 

 

 

(d)

Landlord will not have any right of recapture; subleasing profits would be
shared equally between Tenant and Landlord; all such rights would pass to all
permitted assignees and/or subtenants.

 

-52-


--------------------------------------------------------------------------------


Signage:

 

Tenant shall have the right to install exterior signage on the Building (subject
to applicable building and signage codes and Landlord’s approval, not to be
unreasonably withheld). Tenant shall be entitled to a listing in the Building
directory and to install signage at the entrance to the Premises if such signage
is available by the Landlord.

 

 

 

Non-Disturbance:

 

Landlord shall use its best efforts to obtain for Tenant non-disturbance
agreements from all existing and future mortgagees/ground lessors.

 

 

 

Relocation:

 

Landlord shall have no right to relocate Tenant to other premises within the
Building or to otherwise relocate any equipment or facilities of Tenant’s.

 

-53-


--------------------------------------------------------------------------------